ICJ_175_1955AmityTreaty_IRN_USA_2021-02-03_JUD_01_PO_00_FR.txt.                               INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                       (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                     OF AMERICA)

                                PRELIMINARY OBJECTIONS


                              JUDGMENT OF 3 FEBRUARY 2021




                                     2021
                              COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                           VIOLATIONS ALLÉGUÉES
                      DU TRAITÉ D’AMITIÉ, DE COMMERCE
                      ET DE DROITS CONSULAIRES DE 1955
                       (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                      D’AMÉRIQUE)

                               EXCEPTIONS PRÉLIMINAIRES


                                ARRÊT DU 3 FÉVRIER 2021




5 Ord_1215.indb 1                                                   20/05/22 13:08

                                                   Official citation:
                        Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
                           and Consular Rights (Islamic Republic of Iran v. United States
                                  of America), Preliminary Objections, Judgment,
                                              I.C.J. Reports 2021, p. 9




                                              Mode officiel de citation :
                                 Violations alléguées du traité d’amitié, de commerce
                     et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
                                     d’Amérique), exceptions préliminaires, arrêt,
                                               C.I.J. Recueil 2021, p. 9




                    ISSN 0074-4441
                                                                     Sales number
                                                                     No de vente:    1215
                    ISBN 978-92-1-003876-8

                                      © 2022 ICJ/CIJ, United Nations/Nations Unies
                                          All rights reserved/Tous droits réservés

                                          Printed in France/Imprimé en France




5 Ord_1215.indb 2                                                                                  20/05/22 13:08

                                                      3 FEBRUARY 2021

                                                         JUDGMENT




                               ALLEGED VIOLATIONS
                     OF THE 1955 TREATY OF AMITY, ECONOMIC
                        RELATIONS, AND CONSULAR RIGHTS
                    (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                  OF AMERICA)
                             PRELIMINARY OBJECTIONS




                             VIOLATIONS ALLÉGUÉES
                        DU TRAITÉ D’AMITIÉ, DE COMMERCE
                        ET DE DROITS CONSULAIRES DE 1955
                    (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                   D’AMÉRIQUE)
                            EXCEPTIONS PRÉLIMINAIRES




                                                       3 FÉVRIER 2021

                                                          ARRÊT




5 Ord_1215.indb 3                                                       20/05/22 13:08

                                                                                               9




                                            TABLE DES MATIÈRES

                                                                                      Paragraphes

                Qualités                                                                   1-23
                     I. Contexte factuel                                                  24-38
                    II. Compétence ratione materiae de la Cour en vertu de
                        l’article XXI du traité d’amitié                                  39-84
                        1. Première exception préliminaire d’incompétence : l’objet du
                           différend42-60
                        2. Seconde exception préliminaire d’incompétence : les « mesures
                           concernant les pays tiers »                                  61-83
                III. Recevabilité de la requête de l’Iran                                 85-96
                    IV. Exceptions fondées sur les alinéas b) et d) du paragraphe 1
                        de l’article XX du traité d’amitié                               97-113
                Dispositif                                                                  114




                                                                                               4




5 Ord_1215.indb 5                                                                                   20/05/22 13:08

                                                                                                     10




                                COUR INTERNATIONALE DE JUSTICE

                                                   ANNÉE 2021                                                 2021
                                                                                                            3 février
                                                   3 février 2021                                          Rôle général
                                                                                                             no 175

                           VIOLATIONS ALLÉGUÉES
                      DU TRAITÉ D’AMITIÉ, DE COMMERCE
                      ET DE DROITS CONSULAIRES DE 1955
                        (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                       D’AMÉRIQUE)



                                      EXCEPTIONS PRÉLIMINAIRES



                   Contexte factuel.
                   Traité d’amitié de 1955 en vigueur à la date du dépôt de la requête — Iran étant
                partie au traité sur la non-­prolifération des armes nucléaires de 1968 — Agence
                internationale de l’énergie atomique et Conseil de sécurité critiques à l’égard des
                activités nucléaires de l’Iran — Résolutions du Conseil de sécurité sur la question
                nucléaire iranienne — Imposition à l’Iran de « sanctions supplémentaires » liées au
                nucléaire par les Etats-Unis — Plan d’action global commun (le « plan d’action »)
                conclu le 14 juillet 2015 au sujet du programme nucléaire iranien — Abrogation,
                par le décret 13716 du 16 janvier 2016, de certaines « sanctions » américaines liées
                au nucléaire — Mémorandum sur la sécurité nationale du 8 mai 2018 mettant fin
                à la participation des Etats‑Unis au plan d’action — Rétablissement par les Etats-
                Unis de « sanctions » contre l’Iran, ses ressortissants et sociétés en vertu du
                décret 13846 du 6 août 2018.

                                                           *
                   Compétence ratione materiae de la Cour en vertu de l’article XXI du traité
                d’amitié.
                   Première exception préliminaire d’incompétence : objet du différend — Question
                de savoir si le différend porte sur l’interprétation et l’application du traité d’amitié
                ou exclusivement sur le plan d’action — Objet du différend devant être déterminé
                par la Cour sur une base objective — Attention particulière devant être accordée
                aux faits que le demandeur invoque à l’appui de sa demande — Opposition de
                points de vue sur la question de savoir si les mesures contestées constituent des

                                                                                                      5




5 Ord_1215.indb 7                                                                                                20/05/22 13:08

                                        traité d’amitié de 1955 (arrêt)                             11

                violations du traite d’amitié — Fait que le différend s’inscrive dans le contexte de
                la décision des Etats‑Unis de se retirer du plan d’action n’excluant pas que ce
                ­différend ait trait à l’interprétation ou à l’application du traité d’amitié — Pos­
                 sibilité qu’un différend se rapporte à certains actes entrant dans le champ de plu-
                 sieurs instruments — Cour ne pouvant adhérer à l’argument que l’objet des
                 demandes de l’Iran se rapporte exclusivement au plan d’action et non au traité
                 d’amitié — Première exception préliminaire d’incompétence ne pouvant être
                 accueillie.
                    Seconde exception préliminaire d’incompétence : « mesures concernant les pays
                 tiers » — Cour devant rechercher si les actes dont le demandeur tire grief entrent
                 dans les prévisions du traité contenant la clause compromissoire — Exception pré-
                 liminaire relative aux « mesures concernant les pays tiers » ne visant pas l’ensemble
                des demandes de l’Iran mais seulement la majorité d’entre elles — Instance ne
                prenant pas fin si la Cour devait faire droit à la seconde exception d’incompé-
                 tence — Désaccord entre les Parties sur la pertinence de la notion de « mesures
                 concernant les pays tiers » — Désaccord entre les Parties sur le champ d’applica-
                 tion territorial et la portée des dispositions du traité dont l’Iran invoque la mécon-
                 naissance par les Etats‑Unis — Certaines mesures contestées n’échappant pas
                 automatiquement au champ d’application du traité d’amitié du simple fait qu’elles
                 visent directement des Etats tiers, leurs ressortissants ou sociétés — Seconde
                 exception préliminaire d’incompétence des Etats‑Unis ayant trait à la portée de
                 certaines obligations dont se prévaut le demandeur — Ladite exception soulevant
                 aussi des questions de droit et de fait qui relèvent du fond — Seconde exception
                 préliminaire d’incompétence ne pouvant être accueillie.

                                                          *
                   Recevabilité.
                   Exception préliminaire d’irrecevabilité de la requête de l’Iran : abus de procé-
                dure allégué — Demande fondée sur une base de compétence valable ne pouvant
                être rejetée pour abus de procédure que dans des circonstances exceptionnelles —
                Absence de telles circonstances exceptionnelles en l’espèce — Exception prélimi-
                naire d’irrecevabilité étant rejetée.

                                                          *
                   Exceptions fondées sur les alinéas b) et d) du paragraphe 1 de l’article XX du
                traité d’amitié.
                   Alinéas b) et d) du paragraphe 1 de l’article XX du traité d’amitié n’ayant pas
                d’incidence sur la compétence de la Cour mais offrant une éventuelle défense au
                fond — Traité d’amitié ne faisant pas obstacle à l’application de mesures « concer-
                nant les substances fissiles » en vertu de l’alinéa b) du paragraphe 1 de l’ar-
                ticle XX — Traité ne faisant pas non plus obstacle à l’application de mesures qu’un
                Etat juge nécessaires à la protection de ses « intérêts vitaux … sur le plan de
                la sécurité » en vertu de l’alinéa d) du paragraphe 1 de l’article XX — Décision
                sur ces points requérant une analyse des questions de droit et de fait qu’il con­
                vient d’effectuer au stade de l’examen au fond — Moyens tirés de ces dispo­
                sitions étant impropres à fonder des exceptions préliminaires mais pouvant
                être présentés au stade du fond — Exceptions préliminaires soulevées sur la base
                des alinéas b) et d) du paragraphe 1 de l’article XX du traité d’amitié étant­
                rejetées.

                                                                                                     6




5 Ord_1215.indb 9                                                                                         20/05/22 13:08

                                      traité d’amitié de 1955 (arrêt)                           12

                                                    ARRÊT

                Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                            Abraham, Bennouna, Cançado Trindade, Gaja, Mme Sebutinde,
                            MM. Bhandari, Robinson, Crawford, Gevorgian, Salam,
                            Iwasawa, juges ; MM. Brower, Momtaz, juges ad hoc ; M. Gautier,
                            greffier.

                   En l’affaire relative à des violations alléguées du traité d’amitié, de commerce
                et de droits consulaires de 1955,
                     entre
                la République islamique d’Iran,
                représentée par
                   M. Hamidreza Oloumiyazdi, président du centre des affaires juridiques inter-
                      nationales de la République islamique d’Iran, professeur associé de droit
                      privé à l’Université Allameh Tabataba’i à Téhéran,
                   comme agent et avocat ;
                   M. Mohammad H. Zahedin Labbaf, agent de la République islamique d’Iran
                      auprès du Tribunal des réclamations irano-­américaines, directeur du centre
                      des affaires juridiques internationales de la République islamique d’Iran à
                      La Haye,
                   comme coagent et conseil ;
                   M. Seyed Hossein Sadat Meidani, conseiller juridique au ministère des affaires
                      étrangères de la République islamique d’Iran,
                   comme agent adjoint et conseil ;
                   M. Vaughan Lowe, QC, professeur émérite de droit international public
                      (chaire Chichele) à l’Université d’Oxford, membre de l’Institut de droit
                      international, Essex Court Chambers, membre du barreau d’Angleterre et
                      du pays de Galles,
                   M. Alain Pellet, professeur émérite de l’Université Paris Nanterre, ancien pré-
                      sident de la Commission du droit international, membre de l’Institut de
                      droit international,
                   M. Jean-Marc Thouvenin, professeur à l’Université Paris Nanterre, secrétaire
                      général de l’Académie de droit international de La Haye, membre associé
                      de l’Institut de droit international, membre du barreau de Paris, Sygna
                      Partners,
                   M. Samuel Wordsworth, QC, Essex Court Chambers, membre du barreau
                      d’Angleterre et du pays de Galles, membre du barreau de Paris,
                   M. Hadi Azari, conseiller juridique auprès du centre des affaires juridiques
                      internationales de la République islamique d’Iran, professeur adjoint de
                      droit international public à l’Université Kharazmi à Téhéran,
                   comme conseils et avocats ;
                   M. Behzad Saberi Ansari, directeur général chargé des affaires juridiques
                      internationales, ministère des affaires étrangères de la République isla-
                      mique d’Iran,
                   S. Exc. M. Alireza Kazemi Abadi, ambassadeur extraordinaire et plénipoten-
                      tiaire de la République islamique d’Iran auprès du Royaume des Pays-Bas,

                                                                                                 7




5 Ord_1215.indb 11                                                                                    20/05/22 13:08

                                         traité d’amitié de 1955 (arrêt)                         13

                     M. Mohsen Izanloo, adjoint chargé des affaires juridiques, centre des affaires
                       juridiques internationales de la République islamique d’Iran, professeur
                       associé de droit à l’Université de Téhéran,
                     comme conseillers juridiques principaux ;
                     M. Luke Vidal, membre du barreau de Paris, Sygna Partners,
                     M. Sean Aughey, Essex Court Chambers, membre du barreau d’Angleterre et
                       du pays de Galles,
                     Mme Philippa Webb, professeure au King’s College de Londres, Twenty Essex
                       Chambers, membre du barreau d’Angleterre et du pays de Galles, membre
                       du barreau de l’Etat de New York,
                     M. Jean-Rémi de Maistre, doctorant, centre de droit international de Nan-
                       terre (CEDIN),
                     M. Romain Piéri, membre du barreau de Paris, Sygna Partners,
                     comme conseils ;
                     M. Seyed Mohammad Asbaghi Namini, directeur par intérim, département
                       des réclamations internationales, centre des affaires juridiques internatio-
                       nales de la République islamique d’Iran,
                     M. Mahdad Fallah Assadi, conseiller juridique auprès du centre des affaires
                       juridiques internationales de la République islamique d’Iran,
                     M. Mohsen Sharifi, chef par intérim, département du contentieux et du droit
                       international privé, ministère des affaires étrangères de la République isla-
                       mique d’Iran,
                     M. Yousef Nourikia, deuxième conseiller, ambassade de la République isla-
                       mique d’Iran aux Pays-Bas,
                     M. Alireza Ranjbar, conseiller juridique auprès du centre des affaires juri-
                       diques internationales de la République islamique d’Iran,
                     M. Seyed Reza Rafiey, expert juridique, département du contentieux et du
                       droit international privé, ministère des affaires étrangères de la République
                       islamique d’Iran,
                     M. Soheil Golchin, expert juridique, département du contentieux et du droit
                       international privé, ministère des affaires étrangères de la République isla-
                       mique d’Iran,
                     M. Mahdi Khalili Torghabeh, expert juridique, ministère des affaires étran-
                       gères de la République islamique d’Iran,
                     comme conseillers juridiques,
                     et
                les Etats-Unis d’Amérique,
                représentés par
                   M. Marik A. String, conseiller juridique par intérim, département d’Etat des
                     Etats‑Unis d’Amérique,
                   comme agent, conseil et avocat (jusqu’au 28 janvier 2021) ;
                   M. Richard C. Visek, conseiller juridique par intérim, département d’Etat des
                     Etats‑Unis d’Amérique,
                   comme agent (à partir du 28 janvier 2021) ;
                   M. Steven F. Fabry, conseiller juridique adjoint, département d’Etat des
                     Etats-Unis d’Amérique,
                   comme coagent et conseil ;

                                                                                                  8




5 Ord_1215.indb 13                                                                                     20/05/22 13:08

                                        traité d’amitié de 1955 (arrêt)                       14

                     M. Paul B. Dean, conseiller juridique, ambassade des Etats-Unis d’Amérique
                        aux Pays-Bas,
                     Mme Lara Berlin, conseillère juridique adjointe, ambassade des Etats-Unis
                        d’Amérique aux Pays-Bas,
                     comme agents adjoints et conseils ;
                     sir Daniel Bethlehem, QC, Twenty Essex Chambers, membre du barreau
                        d’Angleterre et du pays de Galles,
                     Mme Laurence Boisson de Chazournes, professeure de droit international à
                        l’Université de Genève, membre de l’Institut de droit international,
                     Mme Kimberly A. Gahan, conseillère juridique adjointe, département d’Etat
                        des Etats‑Unis d’Amérique,
                     Mme Lisa J. Grosh, conseillère juridique adjointe, département d’Etat des
                        Etats‑Unis d’Amérique,
                     comme conseils et avocats ;
                     M. Donald Earl Childress III, conseiller en droit international, département
                        d’Etat des Etats‑Unis d’Amérique,
                     Mme Maegan L. Conklin, conseillère juridique adjointe, département d’Etat
                        des Etats‑Unis d’Amérique,
                     M. John D. Daley, conseiller juridique adjoint de deuxième classe, départe-
                        ment d’Etat des Etats‑Unis d’Amérique,
                     M. John I. Blanck, avocat conseil, département d’Etat des Etats-Unis d’Amé-
                        rique,
                     M. Jonathan E. Davis, avocat conseil, département d’Etat des Etats-Unis
                        d’Amérique,
                     M. Joshua B. Gardner, avocat conseil, département d’Etat des Etats-Unis
                        d’Amérique,
                     M. Matthew S. Hackell, avocat conseil, département d’Etat des Etats-Unis
                        d’Amérique,
                     M. Nathaniel E. Jedrey, avocat conseil, département d’Etat des Etats-Unis
                        d’Amérique,
                     M. Robert L. Nightingale, avocat conseil, département d’Etat des Etats-Unis
                        d’Amérique,
                     Mme Catherine L. Peters, avocate conseil, département d’Etat des Etats-Unis
                        d’Amérique,
                     M. David B. Sullivan, avocat conseil, département d’Etat des Etats-Unis
                        d’Amérique,
                     Mme Margaret E. Sedgewick, avocate conseil, département d’Etat des
                        Etats‑Unis d’Amérique,
                     comme conseils ;
                     M. Guillaume Guez, assistant, faculté de droit de l’Université de Genève,
                     M. John R. Calopietro, coordinateur de l’assistance juridique, département
                        d’Etat des Etats‑Unis d’Amérique,
                     Mme Anjail B. Al-Uqdah, assistante juridique, département d’Etat des
                        Etats‑Unis d’Amérique,
                     Mme Katherine L. Murphy, assistante juridique, département d’Etat des
                        Etats‑Unis d’Amérique,
                     Mme Catherine I. Gardner, assistante administrative, ambassade des Etats-
                        Unis d’Amérique aux Pays-Bas,
                     comme assistants,


                                                                                               9




5 Ord_1215.indb 15                                                                                  20/05/22 13:08

                                          traité d’amitié de 1955 (arrêt)                         15

                     La Cour,
                     ainsi composée,
                     après délibéré en chambre du conseil,
                     rend l’arrêt suivant :

                   1. Le 16 juillet 2018, la République islamique d’Iran (ci‑après l’« Iran ») a
                déposé au Greffe de la Cour une requête introductive d’instance contre les
                Etats‑Unis d’Amérique (ci‑après les « Etats‑Unis ») au sujet de violations allé-
                guées du traité d’amitié, de commerce et de droits consulaires signé par les deux
                Etats à Téhéran le 15 août 1955 et entré en vigueur le 16 juin 1957 (ci‑après le
                « traité d’amitié » ou le « traité de 1955 »).

                   2. Dans sa requête, l’Iran entend fonder la compétence de la Cour sur le
                paragraphe 1 de l’article 36 du Statut de ­celle-ci et sur le paragraphe 2 de l’ar-
                ticle XXI du traité de 1955.
                   3. Le 16 juillet 2018, l’Iran a également présenté une demande en indication
                de mesures conservatoires, se référant à l’article 41 du Statut de la Cour et aux
                articles 73, 74 et 75 de son Règlement.
                   4. Le greffier a immédiatement communiqué au Gouvernement des Etats‑Unis
                la requête, conformément au paragraphe 2 de l’article 40 du Statut de la Cour,
                et la demande en indication de mesures conservatoires, conformément au para-
                graphe 2 de l’article 73 du Règlement. Il a en outre informé le Secrétaire général
                de l’Organisation des Nations Unies du dépôt par l’Iran de cette requête et de
                cette demande.
                   5. Par lettre en date du 25 juillet 2018, le greffier a également informé tous les
                Etats Membres de l’Organisation des Nations Unies du dépôt de la requête et de
                la demande susvisées.
                   6. Conformément au paragraphe 3 de l’article 40 du Statut, le greffier a
                informé les Etats Membres de l’Organisation des Nations Unies, par l’entremise
                du Secrétaire général, et tout autre Etat admis à ester devant la Cour du dépôt
                de la requête en leur transmettant le texte bilingue imprimé de ­celle-ci.

                    7. Le 18 juillet 2018, le greffier a informé les deux Parties que, en application
                du paragraphe 1 de l’article 24 du Statut, le membre de la Cour de nationalité
                américaine avait fait part au président de la Cour de son intention de ne pas
                participer au jugement de l’affaire. Conformément à l’article 31 du Statut et au
                paragraphe 1 de l’article 37 du Règlement de la Cour, les Etats‑Unis ont désigné
                M. Charles Brower pour siéger en qualité de juge ad hoc en l’affaire.
                    8. La Cour ne comptant sur le siège aucun juge de nationalité iranienne,
                l’Iran s’est prévalu du droit que lui confère l’article 31 du Statut de procéder à
                la désignation d’un juge ad hoc pour siéger en l’affaire ; il a désigné M. Djam-
                chid Momtaz.
                    9. Le 23 juillet 2018, le président de la Cour, agissant en vertu des pouvoirs
                que lui confère le paragraphe 4 de l’article 74 du Règlement, a adressé au
                ­secrétaire d’Etat des Etats‑Unis une communication urgente dans laquelle il
                 exhortait le Gouvernement américain à « agir de manière que toute ordon­
                 nance de la Cour sur la demande en indication de mesures conservatoires
                 puisse avoir les effets voulus ». Copie de cette lettre a été transmise à l’agent de
                 l’Iran.


                                                                                                  10




5 Ord_1215.indb 17                                                                                      20/05/22 13:08

                                        traité d’amitié de 1955 (arrêt)                           16

                  10. Par ordonnance en date du 3 octobre 2018, la Cour, ayant entendu les
                Parties, a indiqué les mesures conservatoires suivantes :
                     « 1) Les Etats-Unis d’Amérique, conformément à leurs obligations au titre
                          du traité d’amitié, de commerce et de droits consulaires conclu en 1955,
                          doivent, par les moyens de leur choix, supprimer toute entrave que les
                          mesures annoncées le 8 mai 2018 mettent à la libre exportation vers le
                          territoire de la République islamique d’Iran
                            i) de médicaments et de matériel médical ;
                           ii) de denrées alimentaires et de produits agricoles ; et
                          iii) des pièces détachées, des équipements et des services connexes
                               (notamment le service après-vente, l’entretien, les réparations et les
                               inspections) nécessaires à la sécurité de l’aviation civile ;
                       2) Les Etats-Unis d’Amérique doivent veiller à ce que les permis et auto-
                          risations nécessaires soient accordés et à ce que les paiements et autres
                          transferts de fonds ne soient soumis à aucune restriction dès lors qu’il
                          s’agit de l’un des biens et services visés au point 1) ;
                       3) Les deux Parties doivent s’abstenir de tout acte qui risquerait d’aggraver
                          ou d’étendre le différend dont la Cour est saisie ou d’en rendre la solu-
                          tion plus difficile. » (C.I.J. Recueil 2018 (II), p. 652, par. 102.)
                   11. Par ordonnance en date du 10 octobre 2018, la Cour a fixé au 10 avril
                2019 et au 10 octobre 2019, respectivement, les dates d’expiration des délais
                pour le dépôt du mémoire de l’Iran et du contre‑mémoire des Etats‑Unis.
                   12. Dans une lettre en date du 19 février 2019, l’Iran a prié la Cour d’« exer-
                cer le pouvoir qu’elle t[enait] de l’article 78 du Règlement pour inviter les Etats-
                Unis d’Amérique à rendre compte, d’urgence, des dispositions spécifiques qu’ils
                [avaie]nt prises ou pren[ai]ent … en vue de donner effet à l’ordonnance rendue
                le 3 octobre 2018 ».
                   13. Comme suite à cette communication, la Cour a prié les Etats‑Unis de
                fournir, le 4 juin 2019 au plus tard, des renseignements sur les dispositions prises
                par eux pour mettre en œuvre les mesures conservatoires indiquées dans son
                ordonnance du 3 octobre 2018, et l’Iran de communiquer, dans le même délai,
                toute information qu’il pouvait avoir à ce sujet. Les deux Parties ont transmis
                ces informations dans le délai imparti à cet effet. Par lettres en date du 19 juin
                2019, elles ont été informées que la Cour avait pris bonne note de leurs réponses
                et qu’elle estimait que tout problème ayant trait à la mise en œuvre des mesures
                conservatoires pourrait être résolu à un stade ultérieur, si l’affaire venait à être
                examinée au fond.
                   14. Par lettre en date du 1er avril 2019, le coagent de l’Iran a prié la Cour de
                proroger d’un mois et demi le délai pour le dépôt du mémoire, en précisant les
                raisons de cette demande. Dès réception de cette lettre, le greffier adjoint, se
                référant au paragraphe 3 de l’article 44 du Règlement, en a fait tenir copie à
                l’agent des Etats-Unis. Par lettre en date du 5 avril 2019, l’agent des Etats‑Unis
                a indiqué que son gouvernement n’avait pas d’objection à la prorogation de
                délai sollicitée par l’Iran.
                   15. Par ordonnance en date du 8 avril 2019, le président de la Cour a reporté
                au 24 mai 2019 et au 10 janvier 2020, respectivement, les dates d’expiration des
                délais pour le dépôt du mémoire de l’Iran et du contre‑mémoire des Etats‑Unis.
                Le mémoire de l’Iran a été déposé dans le délai ainsi prorogé.
                   16. Le 23 août 2019, dans le délai prescrit au paragraphe 1 de l’article 79 du
                Règlement de la Cour du 14 avril 1978 tel que modifié le 1er février 2001, les

                                                                                                  11




5 Ord_1215.indb 19                                                                                      20/05/22 13:08

                                         traité d’amitié de 1955 (arrêt)                           17

                Etats-Unis ont soulevé certaines exceptions préliminaires (voir paragraphe 38
                ­ci-­dessous). En conséquence, par ordonnance en date du 26 août 2019, le pré-
                 sident de la Cour, notant que, en vertu du paragraphe 5 de l’article 79 du Règle-
                 ment, la procédure sur le fond était suspendue, a fixé au 23 décembre 2019 la
                 date d’expiration du délai dans lequel l’Iran pourrait présenter un exposé écrit
                 contenant ses observations et conclusions sur les exceptions préliminaires soule-
                 vées par les Etats-Unis. L’Iran a déposé son exposé écrit dans le délai ainsi pres-
                 crit et l’affaire s’est trouvée en état pour ce qui est des exceptions préliminaires.
                     17. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
                Cour, après avoir consulté les Parties, a décidé que des exemplaires des pièces de
                procédure et des documents y annexés seraient rendus accessibles au public à
                l’ouverture de la procédure orale.
                     18. Des audiences publiques sur les exceptions préliminaires soulevées par les
                Etats‑Unis se sont tenues par liaison vidéo du 14 au 21 septembre 2020, au cours
                desquelles ont été entendus en leurs plaidoiries et réponses :
                Pour les Etats‑Unis : M. Marik A. String,
                                       sir Daniel Bethlehem,
                                       Mme Lisa J. Grosh,
                                       Mme Kimberly A. Gahan,
                                       Mme Laurence Boisson de Chazournes.
                Pour l’Iran :	M. Hamidreza Oloumiyazdi,
                                       M. Vaughan Lowe,
                                       M. Samuel Wordsworth,
                                       M. Jean-Marc Thouvenin,
                                       M. Alain Pellet.

                                                          *
                     19. Dans la requête, les demandes ­ci-après ont été présentées par l’Iran :
                         « [L]’Iran prie respectueusement la Cour de dire et juger que :
                       a) les Etats-Unis d’Amérique, du fait des sanctions du 8 mai et des autres
                          sanctions annoncées qui sont décrites dans la présente requête et qui
                          ciblent l’Iran, les Iraniens et les sociétés iraniennes, ont manqué aux
                          obligations leur incombant envers l’Iran en application des articles IV
                          (paragraphe 1), VII (paragraphe 1), VIII (paragraphes 1 et 2), IX (para-
                          graphe 2) et X (paragraphe 1) du traité d’amitié ;
                       b) les Etats-Unis d’Amérique doivent, par les moyens de leur choix, mettre
                          fin sans délai aux sanctions du 8 mai ;
                       c) les Etats-Unis d’Amérique doivent immédiatement cesser de menacer
                          d’imposer les autres sanctions annoncées qui sont décrites dans la pré-
                          sente requête ;
                       d) les Etats-Unis d’Amérique doivent veiller à ce que rien ne soit fait pour
                          contourner la décision que la Cour rendra dans la présente affaire et don-
                          ner une garantie de non‑répétition de leurs violations du traité d’amitié ;
                       e) les Etats-Unis d’Amérique doivent verser à l’Iran, à raison de leur man-
                          quement à leurs obligations juridiques internationales, une indemnisa-
                          tion intégrale dont le montant sera déterminé par la Cour à un stade
                          ultérieur de la procédure. L’Iran se réserve le droit de soumettre et de
                          présenter à la Cour en temps utile une évaluation précise du montant de
                          l’indemnisation due par les Etats-Unis d’Amérique. »

                                                                                                   12




5 Ord_1215.indb 21                                                                                       20/05/22 13:08

                                      traité d’amitié de 1955 (arrêt)                            18

                   20. Au cours de la procédure écrite sur le fond, les conclusions c­ i-après ont
                été présentées au nom du Gouvernement de l’Iran dans le mémoire :

                       « [L]’Iran prie respectueusement la Cour de dire et juger que :
                     a) les Etats-Unis, du fait des mesures mises en œuvre conformément au
                        mémorandum présidentiel en date du 8 mai 2018, ou en lien avec c­ elui-ci,
                        et des autres mesures annoncées, qui ciblent l’Iran, les Iraniens et les
                        sociétés iraniennes, ont manqué aux obligations leur incombant envers
                        l’Iran en application des articles IV (paragraphes 1 et 2), V (para-
                        graphe 1), VII (paragraphe 1), VIII (paragraphes 1 et 2), IX (para-
                        graphes 2 et 3) et X (paragraphe 1) du traité d’amitié ;
                     b) les Etats-Unis doivent, par les moyens de leur choix, mettre fin sans délai
                        aux mesures mises en œuvre conformément au mémorandum présiden-
                        tiel en date du 8 mai 2018, ou en lien avec ­celui-ci, et aux autres mesures
                        annoncées ;
                     c) les Etats-Unis doivent immédiatement cesser de menacer d’imposer les
                        autres sanctions annoncées ;
                     d) les Etats-Unis doivent veiller à ce que rien ne soit fait pour contourner
                        la décision que la Cour rendra dans la présente affaire et donner une
                        garantie de non-­répétition de leurs violations du traité d’amitié ;
                     e) les Etats-Unis doivent verser à l’Iran, à raison de leur manquement à
                        leurs obligations juridiques internationales, une indemnisation intégrale
                        dont le montant sera déterminé par la Cour à un stade ultérieur de la
                        procédure. L’Iran se réserve le droit de soumettre et de présenter à la
                        Cour en temps utile une évaluation précise du montant de l’indemnisa-
                        tion due par les Etats-Unis. »

                  21. Les conclusions ci‑après ont été présentées au nom du Gouvernement des
                Etats‑Unis dans les exceptions préliminaires :

                       « [L]es Etats-Unis d’Amérique demandent à la Cour de :
                     a) rejeter dans leur intégralité les demandes de l’Iran comme échappant à
                        sa compétence ;
                     b) rejeter dans leur intégralité les demandes de l’Iran comme étant irrece-
                        vables ;
                     c) rejeter dans leur intégralité les demandes de l’Iran comme étant exclues
                        par l’alinéa b) du paragraphe 1 de l’article XX du traité d’amitié ;
                     d) rejeter dans leur intégralité les demandes de l’Iran comme étant exclues
                        par l’alinéa d) du paragraphe 1 de l’article XX du traité d’amitié ;
                     e) rejeter comme échappant à sa compétence toutes les demandes, quelle
                        que soit la disposition du traité d’amitié invoquée à l’appui, qui ont pour
                        objet des mesures concernant les Etats tiers. »

                   22. Les conclusions ­ci-après ont été présentées au nom du Gouvernement de
                l’Iran dans l’exposé écrit contenant ses observations et conclusions sur les excep-
                tions préliminaires :
                       « [L]’Iran prie respectueusement la Cour de :
                     a) rejeter et écarter les exceptions préliminaires des Etats-Unis d’Amé-
                        rique ; et de
                     b) dire et juger que :


                                                                                                 13




5 Ord_1215.indb 23                                                                                     20/05/22 13:08

                                      traité d’amitié de 1955 (arrêt)                            19

                          i) la Cour a compétence pour connaître de l’intégralité des demandes
                             présentées par l’Iran ; et que
                         ii) les demandes de l’Iran sont recevables. »
                   23. Lors de la procédure orale sur les exceptions préliminaires, les conclu-
                sions ci‑après ont été présentées par les Parties :
                Au nom du Gouvernement des Etats‑Unis,
                à l’audience du 18 septembre 2020 :
                       « Pour les raisons exposées à l’audience, et toute autre raison que la
                     Cour pourrait juger appropriée, les Etats-Unis d’Amérique prient la Cour
                     de retenir les exceptions préliminaires soulevées dans leurs écritures et plai-
                     doiries et de refuser de connaître de l’affaire. En particulier, les Etats-Unis
                     d’Amérique prient la Cour de :
                     a) rejeter dans leur intégralité les demandes de l’Iran comme échappant à
                         sa compétence ;
                     b) rejeter dans leur intégralité les demandes de l’Iran comme étant irrece-
                         vables ;
                     c) rejeter dans leur intégralité les demandes de l’Iran comme étant exclues
                         par l’alinéa b) du paragraphe 1 de l’article XX du traité d’amitié ;
                     d) rejeter dans leur intégralité les demandes de l’Iran comme étant exclues
                         par l’alinéa d) du paragraphe 1 de l’article XX du traité d’amitié ;
                     e) rejeter comme échappant à sa compétence toutes les demandes, quelle
                         que soit la disposition du traité d’amitié invoquée à l’appui, qui ont pour
                         objet des mesures concernant les Etats tiers. »
                Au nom du Gouvernement de l’Iran,
                à l’audience du 21 septembre 2020 :
                       « La République islamique d’Iran prie respectueusement la Cour de :
                     a) rejeter et écarter les exceptions préliminaires des Etats-Unis d’Amé-
                        rique ; et de
                     b) dire et juger que :
                          i) la Cour a compétence pour connaître de l’intégralité des demandes
                             présentées par l’Iran ; et que
                         ii) les demandes de l’Iran sont recevables. »

                                                          *
                                                      *       *

                                             I. Contexte factuel
                   24. Dans la présente instance, l’Iran avance que les Etats-Unis ont
                violé le traité d’amitié, signé par les Parties le 15 août 1955 et entré en
                vigueur le 16 juin 1957 (voir paragraphe 1 ci‑dessus). Il n’est pas contesté
                par les Parties que, à la date du dépôt de la requête, soit le 16 juillet 2018,
                le traité d’amitié était en vigueur. Aux termes du paragraphe 3 de l’ar-
                ticle XXIII dudit traité, « [c]hacune des Hautes Parties contractantes
                pourra mettre fin [au] Traité à la fin de la période initiale de dix ans ou à
                tout moment après l’expiration de cette période, en donnant par écrit à

                                                                                                 14




5 Ord_1215.indb 25                                                                                     20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                        20

                l’autre Haute Partie contractante un préavis d’un an ». Par une note
                diplomatique en date du 3 octobre 2018 adressée au ministère iranien des
                affaires étrangères par le département d’Etat « américain, les Etats‑Unis,
                conformément au paragraphe 3 de l’article XXIII du traité d’amitié, ont
                notifi[ié] … qu’ils mett[aient] fin au traité ».
                   25. En ce qui concerne les événements constituant le contexte factuel
                de l’affaire, la Cour rappelle que l’Iran est partie au traité sur la non-­
                prolifération des armes nucléaires du 1er juillet 1968. Aux termes de l’ar-
                ticle III de ce traité, tout Etat partie non doté d’armes nucléaires s’engage
                à accepter des garanties, énoncées dans un accord qui doit être négocié
                et conclu avec l’Agence internationale de l’énergie atomique (ci‑après
                l’« AIEA » ou l’« Agence »), à seule fin de vérifier l’exécution des obliga-
                tions assumées par ledit Etat au titre du traité, « en vue d’empêcher que
                l’énergie nucléaire ne soit détournée de ses utilisations pacifiques vers des
                armes nucléaires ou d’autres dispositifs explosifs nucléaires ». L’accord
                entre l’Iran et l’Agence relatif à l’application de garanties dans le cadre du
                traité sur la non-­prolifération des armes nucléaires est en vigueur depuis
                le 15 mai 1974. Dans un rapport en date du 6 juin 2003, le directeur géné-
                ral de l’AIEA déclarait que l’Iran « ne s’[était] pas acquitté des obligations
                qui lui incombent en vertu de son accord de garanties en ce qui concerne
                la déclaration des matières nucléaires, leur traitement et utilisations ulté-
                rieurs et la déclaration des installations où ces matières sont entreposées
                et traitées ». Dans sa résolution GOV/2006/14 du 4 février 2006, le conseil
                des gouverneurs de l’Agence a rappelé les
                     « nombreux manquements de l’Iran et ses infractions à son obliga-
                     tion de se conformer aux dispositions de son accord de garanties
                     TNP et l’absence de confiance dans le caractère exclusivement paci-
                     fique du programme nucléaire iranien résultant des dissimulations
                     passées des activités nucléaires de ce pays, de la nature de ces activi-
                     tés et d’autres questions découlant de la vérification par l’Agence des
                     déclarations faites par l’Iran depuis septembre 2002 »
                et a demandé au directeur général de faire rapport sur la question au
                Conseil de sécurité de l’Organisation des Nations Unies.
                   26. Le 29 mars 2006, le président du Conseil de sécurité a fait, au nom
                de ce dernier, une déclaration dans laquelle il faisait part de la vive inquié-
                tude du Conseil face à la décision de l’Iran « de reprendre les activités liées
                à l’enrichissement, y compris des activités de recherche-­développement ».
                Il ajoutait que, comme l’avait souligné le Conseil, il était « particulière-
                ment important que l’Iran rétablisse la suspension complète et durable »
                de ces activités, cette suspension devant « être vérifiée par l’AIEA ».
                   27. Le 31 juillet 2006, le Conseil de sécurité, agissant en vertu de l’ar-
                ticle 40 du chapitre VII de la Charte des Nations Unies, a adopté la réso-
                lution 1696 (2006), dans laquelle il notait avec une vive inquiétude que
                l’Iran avait « décidé de reprendre ses activités liées à l’enrichissement », et
                exigeait que l’Iran « dans ce contexte … suspende, sous vérification de
                l’AIEA, toutes ses activités liées à l’enrichissement et au retraitement, y

                                                                                            15




5 Ord_1215.indb 27                                                                                20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                       21

                compris la recherche-­développement ». Le Conseil déclarait en outre son
                intention, pour le cas où l’Iran n’obtempérerait pas, d’adopter, en vertu
                de l’article 41 du chapitre VII de la Charte des Nations Unies, toutes
                autres mesures qui pourraient être requises « pour persuader l’Iran de se
                conformer à [sa] résolution et aux exigences de l’AIEA ».
                   28. Le 23 décembre 2006, le Conseil de sécurité, agissant en vertu de
                l’article 41 du chapitre VII de la Charte des Nations Unies, a adopté la
                résolution 1737 (2006), dans laquelle il constatait avec une vive inquié-
                tude que, notamment, l’Iran n’avait pas « suspendu intégralement et
                durablement toutes activités liées à l’enrichissement et au retraitement
                visées dans la résolution 1696 (2006) ». Le Conseil se disait résolu à « don-
                ner effet à ses décisions en adoptant des mesures propres à convaincre
                l’Iran de se conformer à la résolution 1696 (2006) et aux exigences de
                l’AIEA, et à faire obstacle à la mise au point par l’Iran de technologies
                sensibles à l’appui de ses programmes nucléaires et de missiles ». Ainsi,
                dans la résolution 1737 (2006), il a décidé que l’Iran devait suspendre
                « [t]outes activités liées à l’enrichissement et au retraitement, y compris la
                recherche-­développement, sous vérification de l’AIEA » ainsi que « [l]es
                travaux sur tous projets liés à l’eau lourde, y compris la construction d’un
                réacteur modéré à l’eau lourde, également sous vérification de l’AIEA ».
                Il a également décidé que tous les Etats devaient prendre les mesures
                nécessaires pour prévenir la fourniture, la vente ou le transfert de tous
                articles, matières, équipements, biens et technologies susceptibles de
                contribuer aux activités de l’Iran en matière nucléaire. Par la suite, le
                Conseil de sécurité a adopté d’autres résolutions sur la question nucléaire
                iranienne, à savoir les résolutions 1747 (2007), 1803 (2008), 1835 (2008),
                1929 (2010) et 2224 (2015).
                   29. Le 26 juillet 2010, le Conseil de l’Union européenne a adopté la
                décision 2010/413/PESC et, le 23 mars 2012, le règlement (UE) no 267/2012
                concernant « l’adoption de mesures restrictives à l’encontre de l’Iran »,
                liées au nucléaire, qui interdit l’exportation d’armes, restreint les opéra-
                tions financières, impose le gel des avoirs et limite les déplacements de
                certaines personnes.
                   30. Les Etats-Unis, au moyen des décrets 13574 du 23 mai 2011, 13590
                du 21 novembre 2011, 13622 du 30 juillet 2012, 13628 du 9 octobre 2012
                (articles 5 à 7, et 15) et 13645 du 3 juin 2013, ont imposé un certain
                nombre de « sanctions supplémentaires » liées au nucléaire visant divers
                secteurs de l’économie iranienne.
                   31. Le 14 juillet 2015, l’Allemagne, la Chine, les Etats‑Unis, la Fédéra-
                tion de Russie, la France et le Royaume‑Uni, avec le haut représentant de
                l’Union européenne pour les affaires étrangères et la politique de sécurité,
                ont conclu avec l’Iran le plan d’action global commun (ci‑après le « plan
                d’action ») concernant le programme nucléaire iranien. L’objectif déclaré
                de cet instrument était de garantir la nature exclusivement pacifique du
                programme nucléaire iranien et d’entraîner « la levée de toutes les sanc-
                tions imposées par le Conseil de sécurité des Nations Unies et des sanc-
                tions multilatérales ou nationales relatives [audit] programme ».

                                                                                           16




5 Ord_1215.indb 29                                                                               20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                       22

                    32. Le 20 juillet 2015, par sa résolution 2231 (2015), le Conseil de sécu-
                rité a approuvé le plan d’action et appelé instamment à son « application
                intégrale conformément au calendrier qu’il prévoit ». Par la même résolu-
                tion, le Conseil de sécurité a décidé notamment de lever, sous certaines
                conditions, un certain nombre de dispositions de ses résolutions anté-
                rieures sur la question du nucléaire iranien et a défini les mesures à
                prendre pour la mise en application du plan d’action. Le texte du plan
                d’action est reproduit à l’annexe A de la résolution 2231 (2015).
                    33. Le plan d’action décrit, en particulier, les dispositions à prendre
                par l’Iran, selon un calendrier arrêté, pour tenir compte des restrictions
                convenues concernant l’enrichissement de l’uranium et toutes les activités
                qui y sont liées, ainsi que les modalités de la coopération de l’Iran avec
                l’AIEA. Il prévoit que soient levées toutes les sanctions imposées respec-
                tivement par le Conseil de sécurité et l’Union européenne, et que cesse
                également l’application de certaines sanctions imposées par les Etats-Unis
                (décrites à l’annexe II du plan d’action), notamment dans les domaines de
                la banque et de la finance, des investissements, de l’industrie pétro-
                chimique, de l’énergie, du transport maritime, de la construction navale et
                automobile, et du commerce de produits. Enfin, le plan d’action contient
                un « plan d’application » ainsi que des dispositions concernant le règle-
                ment des différends. Ces dispositions établissent la procédure à suivre
                dans l’hypothèse où l’un des participants se plaindrait qu’un autre parti-
                cipant ne respecte pas ses engagements au titre du plan d’action.
                    34. Le 16 janvier 2016, le président des Etats-Unis a promulgué le
                décret 13716 par lequel étaient abrogés ou modifiés plusieurs décrets anté-
                rieurs portant sur les « sanctions liées au nucléaire » qui avaient été impo-
                sées à l’Iran ou à ses ressortissants.
                    35. Le 8 mai 2018, le président des Etats-Unis a publié un mémoran-
                dum sur la sécurité nationale par lequel il mettait fin à la participation des
                Etats-Unis au plan d’action et ordonnait le rétablissement des « sanctions
                qui avaient été levées ou auxquelles il avait été renoncé dans le cadre
                [dudit] plan d’action ». Dans ce mémorandum, le président faisait observer
                que des forces iraniennes ou appuyées par l’Iran se livraient à des activités
                militaires dans la région alentour, et que l’Iran continuait d’être un Etat
                soutenant le terrorisme. Il ajoutait que l’Iran avait publiquement annoncé
                que l’accès de ses sites militaires serait refusé aux représentants de l’AIEA,
                et qu’en 2016 il n’avait pas respecté, à deux reprises, les quotas imposés
                par le plan d’action pour l’accumulation d’eau lourde. Le mémorandum
                présidentiel concluait qu’il était dans l’intérêt national des Etats‑Unis de
                rétablir les sanctions « aussi rapidement que possible » et « au plus tard
                dans un délai de 180 jours » à compter de la date qu’il portait.
                    36. Simultanément, l’Office of Foreign Assets Control (l’autorité amé-
                ricaine chargée du contrôle des avoirs étrangers) du département du
                ­trésor américain a annoncé que le rétablissement des « sanctions » se ferait
                 en deux étapes. A l’expiration d’un délai de 90 jours, les Etats‑Unis réta-
                 bliraient un certain nombre de mesures visant, notamment, les opérations
                 financières, le commerce des métaux, l’importation de tapis et de denrées

                                                                                           17




5 Ord_1215.indb 31                                                                               20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                       23

                alimentaires d’origine iranienne et l’exportation vers l’Iran d’aéronefs de
                transport commercial de passagers et de pièces détachées connexes. A
                l’expiration d’un délai de 180 jours, les Etats‑Unis rétabliraient des
                mesures supplémentaires.
                   37. Le 6 août 2018, le président des Etats-Unis a promulgué le
                décret 13846 qui rétablissait « certaines sanctions » contre l’Iran, ses res-
                sortissants et sociétés. De précédents décrets par lesquels étaient mis en
                œuvre les engagements pris par les Etats-Unis dans le cadre du plan d’ac-
                tion étaient abrogés.

                                                      *
                   38. Les Etats‑Unis ont soulevé cinq exceptions préliminaires. Les deux
                premières se rapportent à la compétence ratione materiae de la Cour pour
                connaître de l’affaire sur le fondement du paragraphe 2 de l’article XXI
                du traité d’amitié. La troisième tend à contester la recevabilité de la
                requête de l’Iran en raison d’un abus de procédure allégué et pour des
                motifs d’« opportunité judiciaire ». Les deux dernières sont fondées sur les
                alinéas b) et d) du paragraphe 1 de l’article XX du traité d’amitié. Bien
                que, selon le défendeur, elles ne se rapportent ni à la compétence de la
                Cour ni à la recevabilité de la requête, ­celui-ci demande qu’il y soit statué
                avant toute poursuite de la procédure sur le fond.
                   La Cour commencera par examiner les questions relatives à sa compé-
                tence.


                       II. Compétence ratione materiae de la Cour en vertu
                                 de l’article XXI du traité d’amitié

                  39. Les Etats‑Unis contestent la compétence de la Cour pour connaître
                de la requête de l’Iran. Ils soutiennent que le différend soumis à la Cour
                n’entre pas dans le champ d’application ratione materiae du paragraphe 2
                de l’article XXI du traité d’amitié, qui est la base de compétence invoquée
                par l’Iran, aux termes duquel :
                       « Tout différend qui pourrait s’élever entre les Hautes Parties
                     contractantes quant à l’interprétation ou à l’application du présent
                     Traité et qui ne pourrait pas être réglé d’une manière satisfaisante
                     par la voie diplomatique sera porté devant la Cour internationale de
                     Justice, à moins que les Hautes Parties contractantes ne conviennent
                     de le régler par d’autres moyens pacifiques. »
                  40. Selon le défendeur, le différend que l’Iran entend soumettre à la
                Cour n’entre pas dans le champ d’application de la clause compromis-
                soire précitée pour deux raisons, qui ont, selon lui, un caractère alternatif.
                  En premier lieu, les Etats-Unis soutiennent que « l’objet véritable de la
                présente affaire est un différend relatif à l’application du plan d’action,
                instrument qui est totalement distinct [du traité d’amitié] et qui n’a aucun

                                                                                           18




5 Ord_1215.indb 33                                                                               20/05/22 13:08

                                      traité d’amitié de 1955 (arrêt)                        24

                rapport avec lui ». En conséquence, selon le défendeur, le différend que
                l’Iran cherche à faire trancher par la Cour n’a pas pour objet « l’interpré-
                tation ou … l’application du … Traité » au sens du paragraphe 2 de l’ar-
                ticle XXI précité.
                   En second lieu, les Etats-Unis soutiennent que la grande majorité des
                mesures contestées par l’Iran ne relèvent pas ratione materiae du traité
                d’amitié, parce que les mesures en question concernent principalement le
                commerce et les transactions entre l’Iran et des pays tiers, ou leurs socié-
                tés et ressortissants, et non entre l’Iran et les Etats-Unis, ou leurs sociétés
                et ressortissants.
                   41. La Cour examinera d’abord la première de ces deux exceptions,
                qui, si elle était fondée, aurait pour résultat de faire échapper à sa compé-
                tence la totalité des demandes de l’Iran, puis, si besoin est, elle se pen-
                chera sur la seconde, qui ne vise que la majorité, et non la totalité, des
                demandes en cause.

                            1. Première exception préliminaire d’incompétence :
                                           l’objet du différend
                    42. Selon les Etats-Unis, le différend que l’Iran prétend soumettre à la
                 Cour est né de la décision des Etats-Unis, en date du 8 mai 2018, de ne
                 plus participer au plan d’action et de rétablir, en conséquence, les sanc-
                tions qu’ils avaient levées en vertu dudit plan. Les Etats‑Unis soutiennent
                que, par sa requête à la Cour, l’Iran cherche en réalité à obtenir la remise
                en vigueur de la levée des sanctions à laquelle les Etats‑Unis avaient pro-
                cédé lorsqu’ils participaient encore au plan d’action. Le différend porte
                donc exclusivement sur les décisions prises par les Etats‑Unis relativement
                au plan d’action ; l’affaire est liée à ce dernier de manière inextricable, elle
                ne présente en revanche aucun rapport réel avec le traité d’amitié.
                    43. Les Etats-Unis affirment voir une preuve de ce qui précède dans le
                libellé de la note diplomatique du 11 juin 2018, par laquelle l’Iran prétend
                avoir notifié aux Etats-Unis l’existence du différend présentement soumis
                à la Cour. Dans cette note, relèvent les Etats‑Unis, l’Iran se plaint de la
                « décision illicite du Gouvernement des Etats-Unis, annoncée le 8 mai
                2018, de « rétablir toutes les sanctions américaines qui [avaient] été levées
                ou abandonnées en application du plan d’action » », sans même mention-
                ner le traité d’amitié. Une seconde note de l’Iran en date du 19 juin 2018
                est également axée, selon les Etats-Unis, sur — et exclusivement sur —
                leur décision de cesser de participer au plan d’action et de rétablir les
                sanctions précédemment levées.
                    44. Les Etats-Unis relèvent que l’Iran n’a dénoncé la prétendue illi-
                céité, au regard du traité d’amitié, des mesures qu’il conteste que lorsque
                ­celles-ci ont été rétablies par suite du retrait des Etats-Unis du plan d’ac-
                 tion, alors que les mesures en question avaient été en vigueur avant
                 l’adoption de ce plan — pour certaines depuis des décennies — sans que
                 l’Iran en conteste l’imposition au regard du traité d’amitié.


                                                                                             19




5 Ord_1215.indb 35                                                                                 20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                     25

                   45. Egalement révélateur, selon les Etats-Unis, est le fait que l’Iran
                ne conteste devant la Cour que la réimposition des sanctions qui avaient
                été levées en vertu du plan d’action. Le défendeur souligne que le
                plan d’action prévoyait la suspension ou la suppression des seules « sanc-
                tions multilatérales ou nationales relatives au programme nucléaire
                de l’Iran », et que, par conséquent, les autres mesures visant l’Iran qui
                avaient été mises en vigueur par les Etats‑Unis avant l’adoption du plan
                d’action ont continué à produire effet pendant la période d’application
                dudit plan.
                   46. Tout ce qui précède démontre, selon le défendeur, que l’objet réel
                du différend se rapporte exclusivement au plan d’action. Selon les Etats-
                Unis, ce dernier est un arrangement politique multilatéral qui ne crée
                aucune obligation juridiquement contraignante. De surcroît, il ne com-
                porte aucune clause conférant à la Cour compétence pour connaître d’un
                différend qui s’élèverait entre deux ou plusieurs de ses participants.

                                                     *
                   47. L’Iran rejette les arguments soulevés par les Etats‑Unis à l’appui de
                la première exception préliminaire d’incompétence. Il soutient que le dif-
                férend qu’il soumet à la Cour a bien pour objet l’interprétation et l’appli-
                cation du traité d’amitié, et qu’il entre donc pleinement dans le champ de
                la clause compromissoire du traité.

                   48. Selon l’Iran, sa requête a entièrement et exclusivement trait à des
                violations du traité d’amitié. Les mesures qu’il conteste constituent des
                violations du traité d’amitié, qu’elles soient ou non également associées
                au plan d’action, ou adoptées avec ­celui-ci en arrière-plan. La question
                est simplement de savoir si, comme le soutient le demandeur, ces mesures
                contreviennent au traité, point n’étant besoin de rechercher si elles sont
                aussi contraires au plan d’action.
                   49. L’Iran ajoute que le fait que le plan d’action ne fasse pas référence
                au règlement des différends par la Cour est dépourvu de pertinence, le
                différend présentement soumis à la Cour ayant pour objet le respect du
                traité d’amitié, non du plan d’action. S’il est vrai que le plan d’action
                comporte un mécanisme spécifique de règlement des différends, rien ne
                permet de considérer que ce mécanisme aurait pour effet de soustraire à la
                compétence de la Cour tout différend relatif à des mesures qui, entrant
                dans le champ d’une clause attribuant compétence à la Cour, seraient
                également susceptibles d’être rattachées au plan d’action.
                   50. Enfin, à l’argument des Etats‑Unis tiré de ce que l’Iran n’aurait pas
                contesté l’imposition des mesures litigieuses avant l’adoption du plan ou
                pendant la négociation ayant conduit à son adoption, le demandeur
                répond qu’il a bel et bien protesté contre les mesures américaines, qu’il
                tient pour contraires au droit international. Il ajoute qu’il appartient à
                chaque Etat de déterminer à quel moment les circonstances justifient qu’il
                fasse valoir ses droits par la voie judiciaire et non plus seulement par la

                                                                                         20




5 Ord_1215.indb 37                                                                             20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                        26

                recherche d’un règlement diplomatique, ce que le demandeur a fait en
                l’espèce en décidant de porter le présent différend devant la Cour.

                                                     * *
                   51. La Cour relève que les Parties ne contestent pas qu’il existe entre
                elles un différend, mais elles divergent sur la question de savoir si ce diffé-
                rend porte sur l’interprétation et l’application du traité d’amitié, comme
                le soutient l’Iran, ou exclusivement sur le plan d’action, comme l’affir-
                ment les Etats‑Unis. Dans ce dernier cas, le différend n’entrerait pas dans
                le champ d’application ratione materiae de la clause compromissoire du
                traité d’amitié.
                   52. Ainsi que la Cour l’a constamment rappelé, s’il est vrai que le
                demandeur doit, conformément au paragraphe 1 de l’article 40 du Statut,
                lui indiquer ce qui constitue selon lui l’« objet du différend », c’est à elle
                qu’il appartient de déterminer, compte tenu des conclusions des parties,
                quel est l’objet du différend dont elle est saisie (voir Compétence en matière
                de pêcheries (Espagne c. Canada), compétence de la Cour, arrêt,
                C.I.J. Recueil 1998, p. 447‑449, par. 29‑32). Comme elle l’a indiqué dans
                les affaires des Essais nucléaires :
                        « C’est … le devoir de la Cour de circonscrire le véritable pro-
                     blème en cause et de préciser l’objet de la demande. Il n’a jamais été
                     contesté que la Cour est en droit et qu’elle a même le devoir d’inter-
                     préter les conclusions des parties ; c’est l’un des attributs de sa fonc­
                     tion judiciaire. » (Essais nucléaires (Australie c. France), arrêt,
                     C.I.J. Recueil 1974, p. 262, par. 29 ; Essais nucléaires (Nouvelle‑­
                     Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 466, par. 30.)
                   53. La détermination par la Cour de l’objet du différend se fait « sur
                une base objective » (Obligation de négocier un accès à l’océan Pacifique
                (Bolivie c. Chili), exception préliminaire, arrêt, C.I.J. Recueil 2015 (II),
                p. 602, par. 26), « en consacrant une attention particulière à la formula-
                tion du différend utilisée par le demandeur » (Compétence en matière
                de pêcheries (Espagne c. Canada), compétence de la Cour, arrêt,
                C.I.J. Recueil 1998, p. 448, par. 30). Pour identifier l’objet du différend, la
                Cour se fonde sur la requête, ainsi que sur les exposés écrits et oraux des
                parties. Elle tient notamment compte des faits que le demandeur invoque
                à l’appui de sa demande (Obligation de négocier un accès à l’océan P ­ acifique
                (Bolivie c. Chili), exception préliminaire, arrêt, C.I.J. Recueil 2015 (II),
                p. 602‑603, par. 26).
                   54. Dans la présente espèce, l’Iran cherche en substance, aux termes
                des conclusions présentées dans sa requête et son mémoire, à obtenir que
                la Cour déclare que les mesures remises en vigueur en vertu de la décision
                des Etats‑Unis exprimée dans le mémorandum présidentiel du 8 mai 2018
                sont contraires à diverses obligations incombant aux Etats‑Unis au titre
                du traité d’amitié, et que soit rétablie en conséquence la situation anté-
                rieure à cette décision. Les Etats‑Unis contestent que les mesures criti-

                                                                                            21




5 Ord_1215.indb 39                                                                                20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                       27

                quées constituent des violations du traité d’amitié. Il en résulte une
                opposition de points de vue qui caractérise un différend portant sur le
                traité d’amitié.
                   55. Il est vrai que ce différend a pris naissance dans un contexte poli-
                tique particulier, celui de la décision des Etats-Unis de se retirer du plan
                d’action. Mais, comme la Cour a eu l’occasion de le souligner :
                        « [L]es différends juridiques entre Etats souverains ont, par leur
                     nature même, toutes chances de surgir dans des contextes politiques
                     et ne représentent souvent qu’un élément d’un différend politique
                     plus vaste et existant de longue date entre les Etats concernés. Nul
                     n’a cependant jamais prétendu que, parce qu’un différend juridique
                     soumis à la Cour ne constitue qu’un aspect d’un différend politique,
                     la Cour doit se refuser à résoudre dans l’intérêt des parties les ques-
                     tions juridiques qui les opposent. » (Personnel diplomatique et consu-
                     laire des Etats-Unis à Téhéran (Etats‑Unis d’Amérique c. Iran), arrêt,
                     C.I.J. Recueil 1980, p. 20, par. 37.)
                   56. Le fait que le différend entre les Parties soit né à l’occasion et dans
                le contexte de la décision des Etats‑Unis de se retirer du plan d’action
                n’exclut pas, par ­lui-même, que ce différend ait trait à l’interprétation ou
                à l’application du traité d’amitié (cf. Plates-­formes pétrolières (République
                islamique d’Iran c. Etats‑Unis d’Amérique), exception préliminaire, arrêt,
                C.I.J. Recueil 1996 (II), p. 811‑812, par. 21). Certains actes peuvent
                entrer dans le champ de plusieurs instruments et un différend relatif à ces
                actes peut avoir trait « à l’interprétation ou à l’application » de plusieurs
                traités ou autres instruments. Pour autant qu’elles puissent constituer des
                manquements à certaines obligations découlant du traité d’amitié, les
                mesures que les Etats‑Unis ont adoptées après leur décision de se retirer
                du plan d’action se rapportent à l’interprétation ou à l’application de ce
                traité.
                   57. Même s’il était exact, comme l’affirme le défendeur, qu’un arrêt de
                la Cour faisant droit aux demandes présentées par l’Iran sur le fondement
                du traité d’amitié aboutirait à rétablir la situation qui existait à l’époque
                où les Etats‑Unis participaient encore au plan d’action, il n’en résulterait
                pas pour autant que le différend soumis à la Cour par l’Iran porte sur le
                plan d’action et non sur le traité d’amitié.
                   58. La Cour prend note de ce que les Etats‑Unis ont précisé qu’ils ne
                prétendent pas que l’existence d’un rapport entre le différend et leur déci-
                sion de se retirer du plan d’action suffit en elle‑même à empêcher la Cour
                de se déclarer compétente pour connaître des demandes de l’Iran fondées
                sur le traité d’amitié, ni que la compétence prévue par le traité est exclue
                pour la seule raison que le différend s’inscrit dans un contexte plus large
                englobant le plan d’action.
                   59. L’argument du défendeur est que l’objet précis des demandes de
                l’Iran en l’espèce a exclusivement trait au plan d’action et non au traité
                d’amitié. La Cour ne voit pas comment elle pourrait adhérer à une telle
                analyse sans dénaturer les demandes de l’Iran, telles que le demandeur les

                                                                                           22




5 Ord_1215.indb 41                                                                               20/05/22 13:08

                                      traité d’amitié de 1955 (arrêt)                        28

                a formulées. Le « devoir de la Cour de circonscrire le véritable problème
                en cause et de préciser l’objet de la demande » (voir paragraphe 52
                ­ci-­dessus) ne lui permet pas de modifier l’objet des conclusions, surtout
                 lorsque c­ elles-ci ont été formulées de manière claire et précise. En particu-
                lier, la Cour ne peut pas déduire l’objet du différend du contexte politique
                dans lequel l’instance a été introduite, plutôt que de se fonder sur ce que
                le requérant lui demande.
                    60. Pour les motifs qui précèdent, la Cour ne saurait accueillir la pre-
                mière exception d’incompétence soulevée par les Etats-Unis.

                            2. Seconde exception préliminaire d’incompétence :
                                 les « mesures concernant les pays tiers »
                   61. Les Etats‑Unis soutiennent que, même si l’objet réel du différend
                était l’application du traité d’amitié et non du plan d’action, la Cour
                n’aurait pas compétence pour connaître de la grande majorité des
                demandes de l’Iran, car ces demandes se rapportent à des mesures qui
                concernent principalement le commerce ou les transactions entre l’Iran et
                des pays tiers, ou leurs ressortissants et sociétés. Or, selon le défendeur, le
                traité d’amitié n’est applicable qu’aux échanges commerciaux entre les
                deux Etats parties, ou leurs ressortissants et sociétés, et non aux échanges
                entre l’un d’entre eux et un Etat tiers, ou leurs ressortissants et sociétés.
                   62. Selon les Etats‑Unis, les mesures mises en vigueur ou rétablies en
                application du mémorandum du 8 mai 2018 visent dans leur grande majo-
                rité le commerce ou les transactions de l’Iran (ou de ses sociétés et ressor-
                tissants) avec des pays tiers (ou leurs sociétés et ressortissants). En effet,
                les mesures visant directement les « personnes relevant de la juridiction
                des Etats‑Unis » (au sens particulier dans lequel cette catégorie de per-
                sonnes est définie par le plan d’action) et tendant à interdire à de telles
                personnes d’effectuer certaines opérations avec l’Iran ou des entités ira-
                niennes n’avaient pas été levées par le plan d’action ; elles n’ont donc pas
                été rétablies par l’effet du mémorandum du 8 mai 2018 et de ses actes
                d’application. Il en résulte, selon les Etats‑Unis, que puisque l’Iran ne
                conteste devant la Cour que la licéité des « mesures du 8 mai » au regard
                du traité d’amitié, il tire ainsi grief de mesures qui, dans leur grande majo-
                rité, ne touchent pas aux relations commerciales ou financières entre les
                Etats‑Unis et l’Iran, mais entre l’Iran et des pays tiers, ou leurs sociétés et
                ressortissants. Selon le défendeur, de telles mesures, qu’il qualifie de
                « mesures concernant les pays tiers », n’entrent pas dans le champ d’appli-
                cation du traité d’amitié.
                   63. Plus précisément, les Etats‑Unis exposent que les mesures en litige
                peuvent être classées en quatre catégories, selon leur objet : i) la remise en
                vigueur de certaines dispositions législatives américaines régissant les
                sanctions qui avaient été levées en application du plan d’action ; ii) la
                remise en vigueur, par la promulgation du décret 13846, de certains ins-
                truments de sanction précédemment abrogés ; iii) la réinscription de cer-
                taines personnes sur la liste SDN (« liste de personnes physiques ou

                                                                                             23




5 Ord_1215.indb 43                                                                                 20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                       29

                morales issues de pays spécialement désignés ou visées par le gel d’avoirs »)
                du département du trésor américain ; et iv) la révocation de certaines
                mesures d’autorisation concernant les tapis, les denrées alimentaires, les
                aéronefs de transport commercial de passagers ou leurs pièces détachées,
                ainsi que les activités d’entités étrangères détenues ou contrôlées par une
                personne physique ou morale américaine.
                   Le défendeur soutient que les mesures des trois premières catégories
                sont des « mesures concernant les pays tiers », qui ne relèvent pas du
                champ d’application du traité d’amitié. Il précise que sa seconde excep-
                tion d’incompétence ne vise pas les demandes de l’Iran qui sont relatives
                aux mesures de la quatrième catégorie.
                   64. En ce qui concerne les trois premières catégories de mesures, et
                notamment celles qui consistent dans la remise en vigueur de certaines
                dispositions législatives régissant les sanctions qui avaient été abandon-
                nées en application du plan d’action, les Etats‑Unis soulignent que ce der-
                nier spécifiait que « les sanctions que les Etats‑Unis cesseront d’appliquer …
                conformément à l’engagement pris dans la présente section 4, sont celles
                qui visent les personnes ne relevant pas de l[eur] juridiction ». Le plan
                d’action précisait en outre qu’« [i]l restera généralement interdit aux per-
                sonnes relevant de la juridiction des Etats‑Unis et aux entités étrangères
                détenues ou contrôlées par elles d’effectuer des opérations du type qu’au-
                torise le présent plan d’action, à moins d’y être autorisées par le … dépar-
                tement du trésor des Etats‑Unis ». En conséquence, soutiennent les
                Etats‑Unis, abstraction faite de la quatrième catégorie limitée mentionnée
                au paragraphe 63 ci‑dessus, les seules sanctions levées pendant la période
                d’application du plan d’action étaient celles qui visaient des Etats tiers ou
                leurs sociétés et ressortissants, et ce sont seulement de telles « mesures
                concernant des pays tiers » qui ont été rétablies après le 8 mai 2018.
                   65. Il en va de même, selon le défendeur, des dispositions résultant du
                décret 13846, qui a remis en vigueur certains décrets antérieurs qui avaient
                été abrogés ou modifiés dans le cadre de la mise en œuvre du plan d’ac-
                tion. Les sanctions rétablies par le décret 13846 visent des personnes ne
                relevant pas de la juridiction des Etats‑Unis.
                   66. Enfin, s’agissant de la réinscription de certaines personnes et de
                certains biens sur la liste SDN du département du trésor américain, le
                défendeur souligne que la réinscription sur ladite liste de plus de 400 indi-
                vidus ou entités a principalement touché les ressortissants et sociétés de
                pays tiers en interdisant à ces ressortissants ou sociétés, sous peine de
                sanctions, de fournir des biens et des services à des personnes iraniennes
                inscrites sur la liste.
                   67. Ayant ainsi caractérisé les mesures contestées par l’Iran dans la
                présente instance, les Etats‑Unis soutiennent que de telles mesures
                n’entrent dans les prévisions d’aucune des dispositions du traité d’amitié,
                qui ne contient aucune clause qui imposerait aux Etats‑Unis soit de
                prendre soit de s’abstenir de prendre des mesures à l’égard du commerce
                ou des transactions entre l’Iran et un pays tiers. En particulier, selon les
                Etats‑Unis, de telles mesures n’entrent dans les prévisions d’aucune des

                                                                                           24




5 Ord_1215.indb 45                                                                               20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                        30

                 dispositions du traité d’amitié dont l’Iran allègue la violation, à savoir les
                 articles IV (par. 1 et 2), V (par. 1), VII (par. 1), VIII (par. 1 et 2), IX
                 (par. 2 et 3) et X (par. 1).
                    68. Selon les Etats‑Unis, le paragraphe 2 de l’article IV et le para-
                graphe 1 de l’article V sont expressément limités au comportement à tenir
                sur le territoire des Etats‑Unis. De même, selon le défendeur, c’est à tort
                que l’Iran affirme que le paragraphe 1 de l’article VII, qui interdit les
                restrictions en matière de transfert de fonds, pourrait s’appliquer à
                ­
                des mesures américaines touchant les paiements à destination ou en pro-
                venance d’un pays tiers, et non pas seulement à destination ou en
                ­provenance du territoire iranien.
                    69. En ce qui concerne les paragraphes 1 et 2 de l’article VIII, qui
                 énoncent certaines obligations relatives à l’exportation et à l’importation
                 de produits, les Etats‑Unis estiment que ces dispositions concernent
                 exclusivement soit des produits d’Iran destinés à l’importation vers le ter-
                 ritoire des Etats‑Unis, soit des produits des Etats‑Unis destinés à l’expor-
                 tation vers l’Iran. Pour des raisons similaires, les mesures concernant les
                 Etats tiers n’entrent pas, selon les Etats‑Unis, dans le champ d’applica-
                 tion des paragraphes 2 et 3 de l’article IX, qui imposent à chaque partie
                 d’accorder un certain traitement aux sociétés et ressortissants de l’autre
                 partie s’agissant des questions d’importation ou d’exportation, et en ce
                 qui concerne la capacité des sociétés de souscrire une assurance maritime.
                 Enfin, les Etats‑Unis relèvent que le paragraphe 1 de l’article X, selon
                 lequel « il y aura liberté de commerce et de navigation entre les territoires
                 des deux Hautes Parties contractantes », contient une « limitation territo-
                 riale importante » et ne s’applique donc pas aux biens faisant l’objet de
                 transactions intermédiaires avec des pays tiers.

                                                      *
                   70. L’Iran récuse la théorie des « mesures concernant les pays tiers »
                qui sous-tend la seconde exception préliminaire d’incompétence des
                Etats‑Unis. Il s’agit, selon l’Iran, non seulement d’une pure invention du
                défendeur, mais surtout d’une théorie trompeuse, parce qu’en réalité
                toutes les mesures américaines en cause dans la présente affaire ciblent
                précisément l’Iran et ses sociétés ou ressortissants, et non les Etats tiers ou
                leurs sociétés et ressortissants. L’Iran en veut pour preuve, notamment, la
                déclaration du département du trésor américain du 5 novembre 2018, qui
                a qualifié les mesures en cause de « sanctions américaines les plus sévères
                jamais imposées à l’Iran, qui vont viser des secteurs stratégiques de l’éco-
                nomie iranienne ».
                   71. Prenant l’exemple du paragraphe 1 de l’article X du traité d’amitié,
                qui protège la « liberté de commerce … entre les territoires des deux
                Hautes Parties contractantes », l’Iran souligne qu’il importe peu qu’une
                entrave à cette liberté prenne la forme du retrait par les Etats‑Unis d’une
                autorisation permettant à une société américaine de vendre des produits à
                une société iranienne (mesure dont le défendeur ne conteste pas qu’elle

                                                                                            25




5 Ord_1215.indb 47                                                                                20/05/22 13:08

                                      traité d’amitié de 1955 (arrêt)                        31

                entre dans le champ d’application du traité), ou d’une sanction améri-
                caine frappant une banque ou une autre entreprise d’un Etat tiers qui
                empêche la société iranienne de payer ou d’acquérir physiquement les
                produits vendus par la société américaine (qui serait une prétendue
                « mesure concernant un pays tiers »).
                   72. L’Iran soutient que sa requête repose sur certaines dispositions du
                traité d’amitié interprétées conformément aux règles codifiées dans la
                convention de Vienne sur le droit des traités. Le demandeur souligne que
                le sens ordinaire du texte revêt une importance primordiale et que le
                contexte doit également être pris en considération. A cet égard, l’Iran
                admet que certaines des dispositions du traité d’amitié contiennent des
                limitations territoriales. Mais le fait même que tel soit le cas de certaines
                dispositions constitue, selon l’Iran, un élément de contexte important aux
                fins de l’interprétation de celles qui ne comportent pas de semblables limi-
                tations, puisque la déduction évidente est que cette absence est délibérée.
                   73. Sur la base d’un examen de chacune des dispositions du traité dont
                il invoque la violation par les Etats‑Unis, à savoir — selon la requête —
                les articles IV (par. 1), VII (par. 1), VIII (par. 1 et 2), IX (par. 2) et X
                (par. 1), auxquels s’ajoutent — aux termes du mémoire — les articles IV
                (par. 2), V (par. 1) et IX (par. 3), l’Iran invite la Cour à déterminer si, au
                vu des faits pertinents qu’il allègue, il pourrait exister une violation d’une
                ou plusieurs de ces dispositions par les mesures américaines qu’il conteste.
                Selon l’Iran, les « faits pertinents » sont notamment les suivants : le fait
                que les mesures américaines, y compris celles « concernant les pays tiers »,
                ont pour objet et pour effet de priver les sociétés et ressortissants iraniens
                de leurs biens et entreprises ou de porter atteinte à c­ eux-ci à une grande
                échelle, le fait que les sociétés et ressortissants d’Iran exerçant une activité
                dans les secteurs essentiels de l’économie iranienne sont délibérément
                ciblés par les mesures des Etats‑Unis et le fait que les sanctions détruisent
                l’économie et la monnaie de l’Iran, poussant des millions de personnes
                dans la pauvreté.
                   74. Passant en revue les diverses dispositions du traité dont il allègue la
                violation, l’Iran conclut que « les violations du traité de 1955 alléguées par
                [lui] entrent … dans les prévisions de ce traité et [que], par suite, le diffé-
                rend est de ceux dont [la Cour] est compétente pour connaître ratione mate-
                riae par application du paragraphe 2 de l’article XXI », pour reprendre les
                termes de l’énoncé bien connu de la Cour dans l’affaire des Plates-­formes
                pétrolières.

                                                      * *
                   75. La Cour rappelle que, selon une jurisprudence bien établie, pour
                déterminer si elle a compétence ratione materiae au titre d’une clause
                compromissoire visant les différends concernant l’interprétation ou l’ap-
                plication d’un traité, elle ne peut se borner à constater que l’une des par-
                ties soutient qu’il existe un tel différend et que l’autre le nie. Elle doit
                rechercher si les actes dont le demandeur tire grief entrent dans les prévi-

                                                                                             26




5 Ord_1215.indb 49                                                                                 20/05/22 13:08

                                      traité d’amitié de 1955 (arrêt)                         32

                 sions du traité contenant la clause compromissoire. Il peut ainsi se révéler
                 nécessaire d’interpréter les dispositions qui définissent le champ d’appli-
                cation du traité (voir Immunités et procédures pénales (Guinée équatoriale
                c. France), exceptions préliminaires, arrêt, C.I.J. Recueil 2018 (I), p. 308,
                 par. 46 ; Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis
                 d’Amérique), exception préliminaire, arrêt, C.I.J. Recueil 1996 (II),
                 p. 810, par. 16).
                    76. La Cour constate que l’exception préliminaire relative aux « mesures
                 concernant les pays tiers » ne vise pas l’ensemble des demandes de l’Iran,
                 mais seulement la majorité d’entre elles. En effet, le défendeur a précisé
                 que l’une des quatre catégories entre lesquelles on peut classer, selon lui,
                 les mesures mises en vigueur ou rétablies en vertu du mémorandum prési-
                dentiel du 8 mai 2018 (voir paragraphe 63 ­ci-­dessus) échappe à la qualifi-
                cation de « mesures concernant les pays tiers » et n’est donc pas couverte
                par la seconde exception préliminaire d’incompétence. Il s’agit de la qua-
                trième catégorie, qui est constituée par la révocation de certaines mesures
                d’autorisation qui, pendant la période de mise en œuvre du plan d’action,
                permettaient d’effectuer certaines transactions commerciales ou finan-
                cières avec l’Iran. Les autorisations en cause, qui ont été supprimées en
                application du mémorandum du 8 mai 2018, bénéficiaient à des « per-
                sonnes relevant de la juridiction des Etats‑Unis », selon le défendeur, et
                leur retrait n’est pas couvert par l’exception présentement examinée.
                    77. Il en résulte que même si la Cour devait faire droit à la seconde
                exception d’incompétence — et à supposer qu’elle n’accueille aucune des
                autres exceptions préliminaires, dont chacune vise la totalité des demandes
                de l’Iran — l’instance ne prendrait pas fin. Elle devrait de toute façon se
                poursuivre sur le fond en ce qui concerne la catégorie de mesures contes-
                tées par l’Iran qui n’ont pas, selon les Etats‑Unis, le caractère de « mesures
                concernant les pays tiers ».
                    La Cour note, toutefois, qu’en ce qui concerne cette catégorie les
                Etats‑Unis ont déclaré « se réserver le droit de faire valoir que tout ou partie
                des demandes de l’Iran ayant pour objet la révocation de certaines mesures
                d’autorisation ne relèvent pas du champ d’application du traité », au stade
                ultérieur de la procédure, si la présente instance devait atteindre un tel stade.
                    78. La Cour relève que les Parties sont en désaccord sur la pertinence
                de la notion de « mesures concernant les pays tiers », et sur les effets qui
                 devraient résulter de l’application d’une telle notion au cas d’espèce.
                 Alors que selon les Etats‑Unis la Cour devrait se déclarer incompétente
                 pour connaître de la plus grande partie des demandes de l’Iran, puisque
                 la grande majorité des mesures critiquées par le demandeur sont dirigées
                 contre des personnes, entreprises ou entités « ne relevant pas de la juridic-
                tion des Etats‑Unis », l’Iran soutient au contraire que la notion de
                « mesures concernant les pays tiers » est dépourvue de pertinence. Il
                ­faudrait seulement, selon le demandeur, examiner chacune des catégories
                 de mesures en cause afin de déterminer si elles entrent dans le champ
                 d’application des diverses dispositions du traité d’amitié dont il allègue la
                 violation.

                                                                                              27




5 Ord_1215.indb 51                                                                                  20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                        33

                   79. Les Parties sont, d’autre part, en désaccord sur l’interprétation des
                dispositions du traité dont l’Iran invoque la méconnaissance par les
                Etats‑Unis, en ce qui concerne leur champ d’application territorial et leur
                portée. Selon l’Iran, les dispositions qui ne comportent pas de limitation
                expresse quant à leur champ d’application territorial doivent être généra-
                lement interprétées comme applicables aux activités exercées en tout lieu,
                tandis que, selon les Etats‑Unis, il résulte de l’objet et du but du traité
                d’amitié que c­elui-ci ne se rapporte qu’à la protection des activités de
                commerce et d’investissement d’une Partie, ou de ses ressortissants ou
                sociétés, sur le territoire de l’autre, ou dans le cadre des échanges entre
                l’une et l’autre. Par ailleurs, l’Iran soutient que le traité interdit aux
                Etats‑Unis de porter atteinte aux droits qu’il garantit à l’Iran et aux socié-
                tés ou ressortissants iraniens non seulement par des mesures s’appliquant
                directement à ces ressortissants ou sociétés, ou à des personnes améri-
                caines dans leurs relations avec l’Iran, mais aussi par des mesures dirigées
                en premier lieu contre une tierce partie mais dont la finalité réelle est
                d’empêcher l’Iran, ses sociétés et ses ressortissants, de bénéficier des droits
                que le traité leur garantit. Les Etats‑Unis contestent ce point de vue.
                   80. La Cour constate que l’ensemble des mesures dont se plaint l’Iran
                — celles qui ont été mises en vigueur ou rétablies en conséquence du
                mémorandum présidentiel du 8 mai 2018 — visent à affaiblir l’économie
                iranienne. En effet, sur la base des déclarations officielles des autorités
                américaines elles‑mêmes, l’Iran, ses ressortissants et ses sociétés sont la
                cible des mesures que le défendeur qualifie de « mesures concernant les
                pays tiers », tout autant que de celles qui visent directement des entités
                iraniennes ou des « personnes relevant de la juridiction des Etats‑Unis »
                en vue de leur interdire d’effectuer des transactions avec l’Iran, ses ressor-
                tissants ou sociétés.
                   On ne saurait pour autant en déduire que toutes les mesures en cause
                sont susceptibles de constituer des manquements aux obligations des
                Etats‑Unis en vertu du traité d’amitié. Ce qui est déterminant à cet égard,
                c’est de savoir si chacune des mesures — ou catégorie de mesures —
                considérées est de nature à porter atteinte aux droits garantis à l’Iran par
                les diverses dispositions du traité d’amitié dont le demandeur invoque la
                violation.
                   81. Inversement, le fait que certaines mesures contestées — qu’elles
                soient ou non « la grande majorité », comme le soutiennent les
                Etats‑Unis — visent directement les Etats tiers, ou des ressortissants ou
                sociétés d’Etats tiers, ne suffit pas à les faire échapper automatiquement
                au champ d’application du traité d’amitié. Seul un examen détaillé de
                chacune des mesures en question, de sa portée et de ses effets concrets
                peut permettre à la Cour de déterminer si elle affecte l’exécution des obli-
                gations des Etats‑Unis résultant des dispositions du traité d’amitié invo-
                quées par l’Iran, compte tenu du sens et de la portée de ces diverses
                dispositions.
                   82. En somme, la Cour considère que la seconde exception prélimi-
                naire des Etats-Unis se rapporte à la portée de certaines obligations dont

                                                                                            28




5 Ord_1215.indb 53                                                                                20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                        34

                se prévaut le demandeur dans la présente espèce et soulève des questions
                de droit et de fait qui relèvent du fond (voir Application de la convention
                internationale pour la répression du financement du terrorisme et de la
                convention internationale sur l’élimination de toutes les formes de discrimi-
                nation raciale (Ukraine c. Fédération de Russie), exceptions préliminaires,
                arrêt, C.I.J. Recueil 2019 (II), p. 586, par. 63). Si l’affaire devait se pour-
                suivre au fond, c’est à ce stade que de telles questions seraient tranchées
                par la Cour sur la base des arguments avancés par les Parties.
                   83. Compte tenu de ce qui précède, la Cour conclut que la seconde
                exception préliminaire d’incompétence soulevée par les Etats‑Unis ne sau-
                rait être accueillie.

                                                      *
                  84. La Cour conclut de l’ensemble des motifs précédents qu’elle a com-
                pétence ratione materiae pour connaître de la requête de l’Iran sur le fon-
                dement du paragraphe 2 de l’article XXI du traité d’amitié de 1955.


                               III. Recevabilité de la requête de l’Iran

                   85. A titre subsidiaire, les Etats‑Unis soulèvent une exception prélimi-
                naire relative à la recevabilité de la requête du demandeur. Selon eux,
                l’ensemble des demandes présentées par l’Iran sont irrecevables en ce
                qu’elles procéderaient d’un abus de procédure et soulèveraient des ques-
                tions d’« opportunité judiciaire ».
                   86. Le défendeur fait observer que la jurisprudence de la Cour n’offre
                pas de définition exhaustive de ce qui constitue un abus de procédure, un
                tel comportement devant s’apprécier à la lumière des circonstances de
                l’espèce. Les Etats‑Unis affirment que, si la notion d’abus de procédure
                peut certes être rattachée au principe de bonne foi, il n’est pas nécessaire-
                ment requis d’examiner si l’Etat en cause agit ou a agi de bonne ou de
                mauvaise foi. Ils rappellent que la Cour peut refuser de statuer en pré-
                sence d’éléments attestant clairement que le comportement du demandeur
                procède d’un abus de procédure.
                   87. Les Etats‑Unis soutiennent que la présente affaire fait apparaître
                des circonstances exceptionnelles justifiant que la Cour s’en dessaisisse
                dans son intégralité à raison d’un abus de procédure. Selon eux, l’Iran
                cherche, par cette instance, à obtenir un « avantage illégitime » relative-
                ment à ses activités nucléaires ainsi qu’à exercer « une pression politique
                et psychologique » à leur égard. Ainsi que pour leur première exception
                d’incompétence de la Cour, les Etats‑Unis font valoir que le différend
                concerne exclusivement le plan d’action. Ils avancent que, en saisissant la
                Cour, l’Iran cherche à faire lever les sanctions qui ont été rétablies après
                avoir été levées antérieurement en application du plan d’action. Ils
                signalent que les participants au plan d’action ont prévu des mécanismes
                politiques pour régler l’éventuelle inexécution, par l’un d’entre eux, de ses

                                                                                            29




5 Ord_1215.indb 55                                                                                20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                       35

                engagements, mais n’ont pas consenti à la compétence de la Cour pour
                régler les différends qui pourraient en résulter. Les Etats‑Unis affirment
                que, si la Cour en venait à connaître de l’affaire au fond et à faire droit
                aux demandes de l’Iran, celui‑ci obtiendrait la levée d’un ensemble défini
                de sanctions liées au nucléaire « qui étaient au cœur du marché conclu
                dans le cadre du plan d’action ». L’Iran pourrait ainsi échapper aux sanc-
                tions imposées par les Etats‑Unis dans le domaine du nucléaire sans être
                tenu d’honorer ses propres engagements au titre du plan d’action. Compte
                tenu de ces circonstances qui, de l’avis du défendeur, sont exceptionnelles,
                la requête devrait être déclarée irrecevable.
                   88. En outre, les Etats‑Unis soutiennent que la Cour a le pouvoir inhé-
                rent de refuser d’exercer sa juridiction afin de préserver l’intégrité de sa
                fonction judiciaire. De leur point de vue, il serait « raisonnable, nécessaire
                et indiqué » à cet égard que la Cour déclare l’instance irrecevable. En
                acceptant de connaître d’une affaire soulevant des questions qui s’enche-
                vêtrent profondément avec le plan d’action, elle pourrait, selon eux, com-
                promettre son intégrité judiciaire. Les Etats‑Unis ajoutent que, en
                permettant à l’Iran d’obtenir la levée des sanctions liées au nucléaire, la
                Cour se placerait « dans une position incompatible avec sa fonction intrin-
                sèquement judiciaire ».

                                                      *
                   89. L’Iran souligne que la Cour, lorsqu’elle a été appelée par le passé à
                examiner des moyens fondés sur un abus de procédure, a conclu qu’un tel
                abus ne pouvait se produire que dans des circonstances exceptionnelles,
                qu’elle n’a encore jamais rencontrées. Il ajoute que le seuil à partir duquel
                peut être établie l’existence d’un abus de procédure est très élevé et ne
                peut être atteint qu’en présence d’éléments de preuve clairs.
                   90. En l’espèce, l’Iran soutient qu’il n’existe pas de circonstances excep-
                tionnelles sur la base desquelles la Cour serait fondée à constater un abus
                de procédure. De son point de vue, il est normal qu’un différend relatif à
                un traité ait des implications politiques. En réponse aux arguments des
                Etats‑Unis, qui affirment qu’une décision en sa faveur lui conférerait un
                « avantage illégitime » et que l’affaire porte véritablement sur le plan d’ac-
                tion et non sur le traité d’amitié, l’Iran rappelle que la Cour a déjà été
                saisie de prétentions analogues dans d’autres instances, où elle a conclu
                que les circonstances en cause n’étaient pas constitutives d’un abus de
                procédure. Le demandeur soutient qu’il ne saurait être illégitime de faire
                valoir des droits qu’il tient d’un traité en vigueur entre le défendeur et
                lui‑même. Il affirme en outre que le simple « risque d’interférer avec l’exé-
                cution d’un autre instrument international » ne saurait faire obstacle à
                l’accès à la justice.
                   91. L’Iran soutient également que la Cour, en exerçant sa juridiction
                en l’espèce, ne compromettrait pas l’intégrité de sa fonction judiciaire. Il
                fait observer que les Etats‑Unis n’ont pas défini les conditions dans les-
                quelles la Cour devrait déclarer une instance irrecevable pour des considé-

                                                                                           30




5 Ord_1215.indb 57                                                                               20/05/22 13:08

                                     traité d’amitié de 1955 (arrêt)                        36

                rations d’« opportunité judiciaire ». Il avance que, pour que la Cour décide
                de ne pas exercer sa juridiction, « les circonstances de l’affaire en question
                doivent être par nature susceptibles [de l’]empêcher d’examiner les points
                de droit et de fait précis [que soulève l’affaire], ou d’entraver sa capacité
                d’examen ». Selon lui, l’éventuel enchevêtrement du différend avec le plan
                d’action et la possibilité que lui‑même se voie conférer un « avantage illé-
                gitime » ne sont pas des raisons valables de mettre en jeu l’intégrité de la
                procédure judiciaire. L’Iran fait valoir qu’aucune des demandes qu’il pré-
                sente n’exige de la Cour qu’elle se prononce en droit sur le plan d’action ;
                ce dernier fait certes partie du contexte factuel, mais il n’a aucune inci-
                dence sur l’exercice par la Cour de sa fonction judiciaire.

                                                     * *
                   92. L’exception d’irrecevabilité soulevée par les Etats‑Unis repose sur
                l’argument que « les demandes de l’Iran procèdent d’un abus de procé-
                dure et engendreraient, s’il y était donné suite, une injustice soulevant de
                graves questions d’« opportunité judiciaire » », et ce parce que « [l]’Iran
                invoque le traité [d’amitié] dans une affaire relative à un différend qui
                concerne exclusivement l’application du plan d’action ». La Cour note
                que les Etats‑Unis n’ont pas traité leur exception d’irrecevabilité de la
                requête de l’Iran lors de la procédure orale, mais qu’ils l’ont néanmoins
                expressément maintenue.
                   93. Ainsi que la Cour l’a fait observer dans l’affaire relative aux Immu-
                nités et procédures pénales (Guinée équatoriale c. France), « [s]eules des
                circonstances exceptionnelles peuvent justifier que la Cour rejette pour
                abus de procédure une demande fondée sur une base de compétence
                valable » (exceptions préliminaires, arrêt, C.I.J. Recueil 2018 (I), p. 336,
                par. 150). La Cour a précisé qu’il devait y avoir des « éléments attestant
                clairement » que le comportement du demandeur procède d’un abus de
                procédure (pour des déclarations allant dans le même sens, voir Certains
                actifs iraniens (République islamique d’Iran c. Etats‑Unis d’Amérique),
                exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (I), p. 42‑43, par. 113 ;
                Jadhav (Inde c. Pakistan), arrêt, C.I.J. Recueil 2019 (II), p. 433, par. 49).
                   94. En l’espèce, la Cour a déjà établi que le différend soumis par le
                demandeur porte sur des manquements allégués aux obligations décou-
                lant du traité d’amitié et non sur l’application du plan d’action (voir para-
                graphe 60 ­   ci-­
                                 dessus). La Cour a également conclu que la clause
                compromissoire contenue dans le traité d’amitié permet d’établir valable-
                ment sa compétence à l’égard des prétentions du demandeur (voir para-
                graphe 84 ­ci-­dessus). Si, au stade du fond, elle en venait à conclure qu’il y
                a effectivement eu manquement à certaines obligations découlant du
                traité d’amitié, cela n’impliquerait pas d’accorder à l’Iran un quelconque
                « avantage illégitime » relativement à son programme nucléaire, comme
                l’affirment les Etats‑Unis. Une telle conclusion reposerait sur l’examen,
                par la Cour, des dispositions conventionnelles qui relèvent de sa compé-
                tence.

                                                                                            31




5 Ord_1215.indb 59                                                                                20/05/22 13:08

                                      traité d’amitié de 1955 (arrêt)                          37

                   95. De l’avis de la Cour, il n’existe pas de circonstances exceptionnelles
                pouvant justifier de conclure à l’irrecevabilité de la requête de l’Iran pour
                abus de procédure. En particulier, le fait que le demandeur ait seulement
                contesté la conformité avec le traité d’amitié des mesures qui avaient été
                levées dans le cadre du plan d’action puis rétablies en mai 2018, sans invo-
                quer d’autres mesures ayant une incidence sur ses ressortissants et sociétés et
                lui‑même, peut traduire un choix de politique. Cependant, ainsi qu’elle l’a
                fait observer dans l’affaire relative à des Actions armées frontalières et trans-
                frontalières (Nicaragua c. Honduras), la Cour, pour se prononcer, « n’a pas
                à s’interroger sur les motivations d’ordre politique qui peuvent amener un
                Etat, à un moment donné ou dans des circonstances déterminées, à choisir
                le règlement judiciaire » (compétence et recevabilité, arrêt, C.I.J. Recueil 1988,
                p. 91, par. 52.). En tout état de cause, si la plupart des demandes de l’Iran
                concernent les mesures qui avaient été levées dans le cadre du plan d’action
                puis rétablies par la suite, cela n’indique pas pour autant que la présentation
                desdites demandes constitue un abus de procédure.
                   96. Compte tenu de ce qui précède, la Cour conclut que l’excep-
                tion d’irrecevabilité de la requête soulevée par les Etats‑Unis doit être
                rejetée.


                     IV. Exceptions fondées sur les alinéas b) et d) du paragraphe 1
                                   de l’article XX du traité d’amitié

                   97. Les Etats‑Unis soutiennent que l’article 79 (à présent l’article 79bis)
                du Règlement de la Cour prévoit trois types d’exceptions préliminaires,
                soit l’exception d’incompétence de la Cour, l’exception d’irrecevabilité de
                la requête et « toute autre exception sur laquelle le défendeur demande
                une décision avant que la procédure sur le fond se poursuive ». Ils
                avancent que la Cour a reconnu par le passé qu’une exception pouvait
                relever de la dernière catégorie et avoir un caractère exclusivement préli-
                minaire même si elle effleurait certains aspects du fond de l’affaire.
                   98. Les Etats‑Unis affirment que, en l’espèce, leurs exceptions fondées
                sur les alinéas b) et d) du paragraphe 1 de l’article XX, aux termes des-
                quels le traité d’amitié n’empêche pas l’adoption de mesures « concernant
                les substances fissiles » ou nécessaires à la protection « des intérêts vitaux
                de [l’Etat concerné] sur le plan de la sécurité », relèvent de cette troisième
                catégorie d’exceptions prévue à l’article 79 du Règlement de la Cour et
                ont un caractère exclusivement préliminaire. Le défendeur soutient que
                les faits qui ont déjà été présentés à la Cour permettent à celle‑ci de se
                prononcer sur ces exceptions sans statuer sur le fond ni préjuger les
                demandes de l’Iran. Selon les Etats-Unis, même si la Cour, dans sa juris-
                prudence, a jugé que les exceptions soulevées en vertu du paragraphe 1 de
                l’article XX du traité d’amitié constituaient des moyens de défense au
                fond devant être traités à un stade ultérieur de la procédure, en l’espèce
                elle devrait les examiner à titre préliminaire, notamment parce que cet
                examen « peut être dissocié de celui du bien‑fondé des demandes de

                                                                                               32




5 Ord_1215.indb 61                                                                                   20/05/22 13:08

                                      traité d’amitié de 1955 (arrêt)                         38

                l’Iran ». Les Etats-Unis avancent que, « dans l’intérêt de l’équité, de l’éco-
                nomie de procès et de la bonne administration de la justice », la Cour
                devrait statuer sans attendre sur ces questions.
                   99. Les Etats‑Unis font valoir que les deux exceptions couvrent l’en-
                semble des demandes de l’Iran, ce qui, selon eux, justifie qu’elles soient
                tranchées au stade préliminaire de la procédure.
                   100. De l’avis des Etats‑Unis, toutes les mesures en litige peuvent être
                considérées comme « liées au nucléaire » ; elles relèvent donc de l’alinéa b)
                du paragraphe 1 de l’article XX du traité d’amitié. Le défendeur soutient
                que, à la lumière du libellé et du contexte de cette disposition, la formule
                « concernant les substances fissiles » confère à une partie un pouvoir dis-
                crétionnaire considérable pour prendre « toute une série de mesures éla-
                borées et adoptées pour contrôler et prévenir la prolifération de substances
                nucléaires sensibles », et pas seulement des mesures réglementant le com-
                merce direct des substances fissiles.
                   101. Les Etats‑Unis font observer que la présente affaire concerne exclu-
                sivement les mesures rétablies le 8 mai 2018, soit celles qui avaient été levées
                par suite de l’adoption du plan d’action. Ils ajoutent que toutes ces mesures
                ont été définies par les participants à ce plan, y compris le demandeur,
                comme des « sanctions … nationales relatives au programme nucléaire de
                l’Iran ». Selon eux, le fait que les mesures aient été rétablies pour des raisons
                de sécurité qui n’étaient pas toutes liées au nucléaire est sans incidence sur
                l’application de l’alinéa b) du paragraphe 1 de l’article XX.
                   102. En outre, les Etats‑Unis avancent que les mesures en cause
                relèvent de l’alinéa d) du paragraphe 1 de l’article XX du traité d’amitié.
                Ils affirment que la notion d’intérêts vitaux sur le plan de la sécurité qui
                figure dans cette disposition est large ; il n’est pas nécessaire que les
                mesures, pour satisfaire au critère requis, soient prises en réponse à une
                agression armée ou relativement à des questions que le Conseil de sécurité
                aurait qualifiées de menace pour la paix et la sécurité internationales. Les
                Etats‑Unis soutiennent qu’il y a lieu d’accorder à l’Etat invoquant l’ali-
                néa d) un « large pouvoir discrétionnaire » pour décider si sa sécurité
                nationale est en jeu et déterminer les mesures à prendre, et d’attacher une
                « grande déférence » à la décision ainsi prise.
                   103. En l’espèce, les Etats‑Unis indiquent que, face aux « actes constants
                de violence et de déstabilisation » de l’Iran, des mesures s’imposaient pour
                la protection de leurs intérêts vitaux sur le plan de la sécurité. La décision
                de rétablir les sanctions a été prise au plus haut niveau de leur administra-
                tion, après une évaluation des ambitions nucléaires de l’Iran ainsi que
                d’autres politiques iraniennes qui étaient préoccupantes pour les
                Etats‑Unis, notamment celles se rapportant au financement du terrorisme.

                                                       *
                  104. L’Iran avance que les exceptions soulevées par le défendeur sur le
                fondement du paragraphe 1 de l’article XX n’entrent pas dans les prévisions
                de l’article 79 du Règlement de la Cour. Il reconnaît qu’il peut être difficile

                                                                                              33




5 Ord_1215.indb 63                                                                                  20/05/22 13:08

                                      traité d’amitié de 1955 (arrêt)                        39

                de classer certaines exceptions préliminaires comme se rapportant à la com-
                pétence de la Cour ou à la recevabilité de la requête, mais cela ne signifie
                pas, selon lui, qu’il existe une « troisième catégorie » d’exceptions prélimi-
                naires dans laquelle pourraient entrer celles se rapportant au fond. L’Iran
                fait valoir que, pour pouvoir être examinée au stade préliminaire, « l’excep-
                tion doit intrinsèquement concerner la compétence, sans effleurer les ques-
                tions de substance qui constituent le fond du différend ». Il tient pour
                contradictoire la position des Etats‑Unis, qui soutiennent que leurs excep-
                tions, sans avoir d’incidence sur la compétence de la Cour, n’en revêtent pas
                moins un « caractère préliminaire » ; selon lui, une exception préliminaire ne
                peut avoir pour objet que d’empêcher la Cour d’exercer sa juridiction. Pour
                l’Iran, il importe peu, pour déterminer la nature des exceptions soulevées,
                que les alinéas b) et d) du paragraphe 1 de l’article XX du traité d’amitié
                couvrent l’intégralité de ses prétentions : ces exceptions demeurent un moyen
                de défense au fond, qu’elles couvrent ou non l’intégralité des demandes.
                   105. L’Iran avance que la Cour n’a aucune raison de s’écarter des
                conclusions auxquelles elle est parvenue en l’affaire relative à Certains actifs
                iraniens, à savoir que « les alinéas c) et d) du paragraphe 1 de l’article XX
                ne restreignent pas sa compétence mais offrent seulement aux Parties une
                défense au fond ». De plus, il soutient que, pour se prononcer sur les excep-
                tions fondées sur les alinéas b) et d) du paragraphe 1 de l’article XX, la
                Cour devrait procéder à une analyse factuelle approfondie, laquelle ne peut
                avoir lieu qu’au stade de l’examen au fond, n’ayant « ni de place ni de per-
                tinence » au stade actuel. En effet, les faits et moyens invoqués à l’appui de
                ces exceptions sont essentiellement les mêmes que ceux qui sous‑tendent le
                fond de l’affaire. Le demandeur avance que, si la Cour devait se prononcer
                dès à présent sur les moyens de défense tirés du paragraphe 1 de l’ar-
                ticle XX, ses propres droits deviendraient l’objet même de la décision. En
                outre, il estime que, au stade actuel de la procédure, la Cour ne dispose pas
                de tous les éléments factuels dont elle aurait besoin pour statuer sur les
                exceptions fondées sur les alinéas b) et d) du paragraphe 1 de l’article XX.
                   106. L’Iran fait en outre remarquer que l’alinéa b) doit être interprété
                à la lumière de l’objet et du but du traité, et qu’il ne vise donc que le com-
                merce, l’investissement et les autres activités économiques se rapportant
                aux substances fissiles. Les mesures liées à l’activité nucléaire au sens large
                n’entrent pas dans les prévisions de l’alinéa b) du paragraphe 1 de l’ar-
                ticle XX. Selon l’Iran, en l’espèce, aucune des mesures en litige ne concerne
                les substances fissiles ou leurs sous‑produits radioactifs.
                   107. S’agissant de l’alinéa d), l’Iran soutient que les préoccupations des
                Etats‑Unis quant à leurs intérêts vitaux sur le plan de la sécurité ne justi-
                fiaient pas les mesures qui ont été prises. Le demandeur rappelle que c’est
                à la Cour qu’il revient d’apprécier la valeur probante des moyens invoqués
                en défense et de déterminer si les Etats‑Unis avaient des motifs raison-
                nables de juger nécessaire et proportionnée, aux fins de protéger leurs inté-
                rêts en matière de sécurité, l’imposition des sanctions en litige. En l’espèce,
                l’Iran affirme que les mesures rétablies par les Etats‑Unis ne sauraient être
                considérées comme nécessaires à la protection des intérêts vitaux de cet

                                                                                             34




5 Ord_1215.indb 65                                                                                 20/05/22 13:08

                                                traité d’amitié de 1955 (arrêt)                                                     40

                Etat sur le plan de la sécurité. Selon lui, l’invocation par les Etats‑Unis de
                l’alinéa d) du paragraphe 1 de l’article XX est « infondée et abusive ».

                                                                         * *
                     108. Le paragraphe 1 de l’article XX du traité d’amitié est ainsi libellé :
                           « 1. Le présent Traité ne fera pas obstacle à l’application de
                       mesures :
                       �����������������������������������������������������������������������������������������������������������������
                       b) Concernant les substances fissiles, les sous‑produits radioactifs
                            desdites substances et les matières qui sont la source de substances
                            fissiles ;
                       �����������������������������������������������������������������������������������������������������������������
                       d) Ou nécessaires à l’exécution des obligations de l’une ou l’autre des
                            Hautes Parties contractantes relatives au maintien ou au rétablis-
                            sement de la paix et de la sécurité internationales ou à la protection
                            des intérêts vitaux de cette Haute Partie contractante sur le plan
                            de la sécurité. »
                    109. La Cour rappelle que, en l’affaire des Plates‑formes pétrolières
                (République islamique d’Iran c. Etats‑Unis d’Amérique), elle a conclu que
                « le paragraphe 1 d) de l’article XX [du traité d’amitié] ne restrei[gnait]
                pas sa compétence dans [ladite] affaire, mais offr[ait] seulement aux Par-
                ties une défense au fond … le cas échéant » (exception préliminaire, arrêt,
                C.I.J. Recueil 1996 (II), p. 811, par. 20). Elle a exprimé un point de vue
                analogue en l’affaire relative à Certains actifs iraniens (République isla-
                mique d’Iran c. Etats‑Unis d’Amérique) (exceptions préliminaires, arrêt,
                C.I.J. Recueil 2019 (I), p. 25, par. 45), dans laquelle elle a dit que l’inter-
                prétation qu’elle donnait du paragraphe 1 de l’article XX, s’agissant de
                l’alinéa d), s’appliquait également à l’alinéa c), lequel concerne les
                mesures « [r]églementant la production ou le commerce des armes, des
                munitions et du matériel de guerre ». Elle a fait observer qu’il n’existait à
                cet égard « aucune raison pertinente pour … distinguer [l’alinéa c)] de
                l’alinéa d) du paragraphe 1 de l’article XX » (ibid., p. 25, par. 46). La
                Cour estime qu’il n’existe pas davantage de raison pertinente pour distin-
                guer l’alinéa b), lequel offre seulement une éventuelle défense au fond.
                    110. Les Parties ne contestent pas que les moyens tirés de l’article XX du
                traité d’amitié n’ont pas d’incidence sur la compétence de la Cour ou sur la
                recevabilité de la requête. Le défendeur avance cependant que les exceptions
                qu’il fonde sur les alinéas b) et d) du paragraphe 1 de l’article XX peuvent
                être tenues pour préliminaires au sens de l’article 79 du Règlement de la
                Cour, en ce qu’elles constituent chacune une « autre exception sur laquelle
                [il] demande une décision avant que la procédure sur le fond se poursuive ».
                Pour les raisons exposées ci‑après, les deux exceptions soulevées par les
                Etats‑Unis sur le fondement des alinéas b) et d) du paragraphe 1 de l’ar-
                ticle XX ne peuvent être considérées comme préliminaires. Pour statuer sur
                ces points, il est nécessaire de procéder à une analyse des questions de droit
                et de fait qu’il convient d’effectuer au stade de l’examen au fond.

                                                                                                                                     35




5 Ord_1215.indb 67                                                                                                                          20/05/22 13:08

                                         traité d’amitié de 1955 (arrêt)                   41

                   111. Le demandeur soutient que l’alinéa b), qui fait référence aux
                mesures « [c]oncernant les substances fissiles, les sous‑produits radioactifs
                desdites substances et les matières qui sont la source de substances fis-
                siles », doit être interprété comme se rapportant uniquement à des mesures
                telles que celles concernant spécifiquement l’exportation ou l’importation
                des substances fissiles. Toutefois, selon le défendeur, l’alinéa b) s’applique
                à toutes les mesures, quelle qu’en soit la teneur, qui visent le programme
                nucléaire de l’Iran, dès lors qu’elles peuvent toutes être considérées comme
                visant l’utilisation de substances fissiles. La question de l’interprétation à
                donner de l’alinéa b) et celle des effets qu’il produit en l’espèce n’ont pas
                un caractère préliminaire et devront être examinées au stade du fond.
                   112. Il en va de même des mesures que les Etats‑Unis disent avoir
                prises parce qu’ils les jugeaient « nécessaires … à la protection [de leurs]
                intérêts vitaux … sur le plan de la sécurité » et dont ils affirment qu’elles
                entrent par conséquent dans la catégorie énoncée à l’alinéa d). L’examen
                de l’exception fondée sur ce motif soulèverait la question de l’existence de
                tels intérêts vitaux sur le plan de la sécurité et pourrait requérir une éva-
                luation du caractère raisonnable et nécessaire des mesures en ce qu’elles
                ont une incidence sur les obligations découlant du traité d’amitié (voir
                Activités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nica-
                ragua c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 117,
                par. 224). Une telle évaluation ne peut être effectuée qu’au stade de l’exa-
                men au fond.
                   113. Pour les raisons qui précèdent, les moyens que le défendeur tire
                des alinéas b) et d) du paragraphe 1 de l’article XX du traité d’amitié ne
                sauraient fonder des exceptions préliminaires, mais peuvent être présentés
                au stade du fond. Par conséquent, les exceptions préliminaires soulevées
                par les Etats-Unis sur la base de ces dispositions doivent être rejetées.

                                                         *
                                                     *       *

                     114. Par ces motifs,
                     La Cour,
                     1) A l’unanimité,
                   Rejette l’exception préliminaire d’incompétence soulevée par les Etats-
                Unis d’Amérique selon laquelle l’objet du différend ne concerne pas l’in-
                terprétation ou l’application du traité d’amitié, de commerce et de droits
                consulaires de 1955 ;
                     2) A l’unanimité,
                  Rejette l’exception préliminaire d’incompétence soulevée par les
                Etats‑Unis d’Amérique relative aux mesures qui concernent le commerce
                ou les transactions entre la République islamique d’Iran (ou ses ressortis-
                sants et sociétés) et des pays tiers (ou leurs ressortissants et sociétés) ;

                                                                                           36




5 Ord_1215.indb 69                                                                               20/05/22 13:08

                                         traité d’amitié de 1955 (arrêt)                      42

                     3) Par quinze voix contre une,
                  Rejette l’exception préliminaire d’irrecevabilité de la requête soulevée
                par les Etats‑Unis d’Amérique ;
                     pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka, Abraham,
                       Bennouna, Cançado Trindade, Gaja, Mme Sebutinde, MM. Bhandari, Robin-
                       son, Crawford, Gevorgian, Salam, Iwasawa, juges ; M. Momtaz, juge ad hoc ;
                     contre : M. Brower, juge ad hoc ;
                     4) Par quinze voix contre une,
                  Rejette l’exception préliminaire soulevée par les Etats-Unis d’Amérique
                sur le fondement de l’alinéa b) du paragraphe 1 de l’article XX du traité
                d’amitié, de commerce et de droits consulaires de 1955 ;
                     pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka, Abraham,
                       Bennouna, Cançado Trindade, Gaja, Mme Sebutinde, MM. Bhandari,
                       Robinson, Crawford, Gevorgian, Salam, Iwasawa, juges ; M. Momtaz,
                       juge ad hoc ;
                     contre : M. Brower, juge ad hoc ;
                     5) A l’unanimité,
                  Rejette l’exception préliminaire soulevée par les Etats-Unis d’Amérique
                sur le fondement de l’alinéa d) du paragraphe 1 de l’article XX du traité
                d’amitié, de commerce et de droits consulaires de 1955 ;
                     6) Par quinze voix contre une,
                   Dit, en conséquence, qu’elle a compétence, en vertu du paragraphe 2 de
                l’article XXI du traité d’amitié, de commerce et de droits consulaires de
                1955, pour connaître de la requête introduite par la République islamique
                d’Iran le 16 juillet 2018, et que ladite requête est recevable.
                     pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka, Abraham,
                       Bennouna, Cançado Trindade, Gaja, Mme Sebutinde, MM. Bhandari,
                       Robinson, Crawford, Gevorgian, Salam, Iwasawa, juges ; M. Momtaz, juge
                       ad hoc ;
                     contre : M. Brower, juge ad hoc.

                  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                Paix, à La Haye, le trois février deux mille vingt et un, en trois exem-
                plaires, dont l’un restera déposé aux archives de la Cour et les autres
                seront transmis respectivement au Gouvernement de la République isla-
                mique d’Iran et au Gouvernement des Etats-Unis d’Amérique.


                                                                     Le président,
                                                        (Signé) Abdulqawi Ahmed Yusuf.
                                                                         Le greffier,
                                                              (Signé) Philippe Gautier.

                                                                                              37




5 Ord_1215.indb 71                                                                                  20/05/22 13:08

                                   traité d’amitié de 1955 (arrêt)                 43

                  M. le juge Tomka joint une déclaration à l’arrêt ; M. le juge ad hoc
                Brower joint à l’arrêt l’exposé de son opinion individuelle, en partie
                concordante et en partie dissidente.
                                                                  (Paraphé) A.A.Y.
                                                                   (Paraphé) Ph.G.




                                                                                   38




5 Ord_1215.indb 73                                                                       20/05/22 13:08

